--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Note:  Throughout this document, certain confidential material contained herein
has been omitted and has been separately filed with the Commission. Each place
where such an omission has been made is marked with an [***].


AMENDED AND RESTATED


OLED MATERIALS SUPPLY AND SERVICE AGREEMENT




THIS AGREEMENT (the “Agreement”) between PPG INDUSTRIES, INC. ("PPG"), a
Pennsylvania corporation having its principal place of business at One PPG
Place, Pittsburgh, Pennsylvania 15272, and UNIVERSAL DISPLAY CORPORATION
("UDC"), a Pennsylvania corporation having its principal place of business at
375 Phillips Boulevard, Ewing, New Jersey 08618, each a “Party” and collectively
the “Parties,” is effective as of October 1, 2011 (the “Effective Date”).


WHEREAS, PPG and UDC previously entered into an OLED Materials Supply and
Service Agreement effective as of January 1, 2006, as subsequently amended (the
“Original Agreement”); and


WHEREAS, PPG and UDC desire to amend and restate the Original Agreement and
continue the relationship of the Parties under the terms of this Agreement as of
the Effective Date.


NOW, THEREFORE, intending to be legally bound, PPG and UDC agree as follows:




ARTICLE 1 – DEFINITIONS


Whenever used in this Agreement, unless otherwise clearly indicated in the
context, the following terms shall have the meanings as defined in this
Article.  As used herein, the singular includes the plural and vice versa, and
the words “shall” and “will” are each understood to be imperative or mandatory
in nature and are interchangeable with one another.


“1933 Act” means the Securities Act of 1933, as amended.


“1934 Act” means the Securities Exchange Act of 1934, as amended.


“Ancillary Development Chemical” means a Development OLED Chemical that UDC does
not currently, and does not intend during the Term, to resell to third parties
for their manufacture of OLEDs for commercial sale.

 
Page 1 of 65

--------------------------------------------------------------------------------

 



“Analytical Services” means analytical services provided or to be provided by
PPG with respect to the development, production or supply of OLED Chemicals
hereunder.


“Batch Sheet” means PPG’s standard written operator instructions for the
manufacture of Products or purification or conversion of Third-Party OLED
Materials, and/or one or more Intermediates in the Synthetic Pathway for such
Products, which instructions are intended to embody the equipment-specific
information for manufacturing the Products or purification or conversion of
Third-Party OLED Materials and/or Intermediates at PPG’s manufacturing facility.


“Calendar Quarter” means the three-month period beginning on each of January 1,
April 1, July 1 and October 1 of a year.


“Commercial OLED Chemical” means an OLED Chemical supplied or to be supplied by
PPG to UDC pursuant to a Purchase Order hereunder and following the
establishment of a Validated Process for such OLED Chemical, which OLED Chemical
(a) is being supplied to UDC with the understanding that UDC will be reselling
it to third parties for their manufacture of OLEDs for commercial sale, (b) is
being supplied to UDC with the understanding that UDC will be reselling it to
third parties for their formulation into solution or suspension form for the
manufacture of OLEDs for commercial sale, or (c) is in fact resold to a third
party for any such purpose.


“Commercial OLED Chemical Vesting Date” has the meaning given in Section 6.4.5.


“Commission” means the Securities and Exchange Commission.


“Competitive OLED Chemical” means an OLED Chemical or Intermediate that is not a
Product.


“Confidential Information” of a Party shall include all trade secret,
confidential and/or proprietary information of such Party, whether of a
technical, engineering, operational, financial or marketing nature (including,
without limitation, their respective proprietary materials), that is (i) in
writing and marked as “Trade Secret,” “Confidential,” “Proprietary” or with
words of a similar nature; or (ii) orally or visually disclosed and clearly
identified as “Trade Secret,” “Confidential” or “Proprietary” at the time of
such disclosure and confirmed in writing as such within thirty (30) days
following such oral or visual disclosure.  Notwithstanding the foregoing, the
information in each Batch Sheet and Process Development Technical Report shall
be deemed Confidential Information of UDC; provided, however, that, for the
avoidance of doubt, to the extent that any such Batch Sheet or Process
Development Technical Report references any standard operating procedure of PPG,
the actual content of such standard operating procedure will not be considered
Confidential Information of UDC and will not be disclosed to UDC hereunder or to
third parties pursuant to Section 5.2, unless the standard operating

 
Page 2 of 65

--------------------------------------------------------------------------------

 



procedure relates to the usage of New OLED Equipment as defined in Section 6.4.6
below.


“Contract Year” means any calendar year beginning January 1st and ending on
December 31st during the Term.


“Development OLED Chemical” means an OLED Chemical and/or Intermediate supplied
or to be supplied by the Process Development Team to UDC hereunder, pursuant to
a Purchase Order or Statement of Work and prior to the establishment of a
Validated Process for such OLED Chemical, which OLED Chemical is being supplied
to UDC with the understanding that UDC will not be reselling it to third parties
for their manufacture of OLEDs for commercial sale.


“Developed Technology” means all inventions, discoveries, Know-How and
materials, patentable or unpatentable, that are conceived, created, made or
reduced to practice by the Process Development Team (alone or with UDC
personnel) in their performance of work under agreed-upon Statements of
Work.  This includes all OLED Chemicals and Intermediates, their compositions of
matter, their Synthetic Pathways and relevant detailed process descriptions,
their Material Specifications and any specifications for raw materials used to
produce them, their uses in all fields of application, and their associated
analytical characterization techniques.  “Developed Technology” shall also
encompass all “Developed Technology” under the Original Agreement.  Furthermore,
for purposes of clarification, the Know-How embodied in any Batch Sheet or
Process Development Technical Report for an OLED Chemical or Intermediate is
encompassed within Developed Technology.


“Development Program” means the joint research and development program
undertaken or to be undertaken by PPG and UDC pursuant to this Agreement, as
such program is detailed in one or more Statements of Work for the Process
Development Team, which Program is or shall be directed to (i) Process
Development; and (ii) such other items as are agreed upon by the Parties in a
Statement of Work.


“Disclosing Party” has the meaning given in Section 4.1.


“EH&S Services” means the environmental, health and safety services provided or
to be provided by PPG with respect to the development, production or supply of
OLED Chemicals hereunder, including, without limitation, toxicity testing and
chemicals inventory registration.


“Intermediate” means a material that occurs somewhere in a Synthetic Pathway
between the introduction of the basic precursor raw materials and the creation
of one or more unrefined OLED Chemicals.


“Know-How” means trade secrets and other unpatented proprietary technical and/or
scientific information, data, specifications, plans, drawings, designs,
copyrights, blueprints, formulae, processes and other similar items and
materials.

 
Page 3 of 65

--------------------------------------------------------------------------------

 





“Material Specifications” means, with respect to each OLED Chemical and/or
Intermediate produced or supplied, or to be produced or supplied hereunder, the
written analytical and visual specifications for such OLED Chemical and/or
Intermediate, and for its packaging, storage and shipment, as such
specifications may be changed by written agreement of the Parties from time to
time.


“New OLED Equipment” has the meaning given in Section 6.4.6.


“OLED Chemicals” means organic or organometallic molecules or compounds
positioned between the two electrodes in a device that radiates light by
applying electrical current or voltage to the electrodes.


“Patents” means United States and foreign patents and patent applications,
together with all divisions, continuations, continuations-in-part, reissues,
re-examinations, renewals and extensions of the same.


“Person” or “person” means any natural person, corporation, partnership, limited
liability company, proprietorship, association, trust or other legal entity.


“PPG’s OLED Material Conversion Costs” means all of PPG’s actual costs of
producing and supplying Development OLED Chemicals or Pre-Commercial OLED
Chemicals to UDC under an agreed-upon Statement of Work or Purchase Order
(excluding the costs of raw materials and Third-Party OLED Materials purchased
under subsection 6.2.1 below and Intermediates produced under subsection 6.2.2
below, all of which shall be invoiced separately to UDC under Section 9.1
below), the applicable categories of which shall be specified on Exhibit A-2
attached hereto, as the same may be amended by mutual written agreement of the
Parties from time to time.


“PPG’s Commercial OLED Material Costs” means all of PPG’s actual costs of
producing and supplying Commercial OLED Chemicals to UDC under an agreed-upon
Purchase Order (including the costs of raw materials and Third-Party OLED
Materials purchased under subsection 6.2.1 below and Intermediates produced
under subsection 6.2.2 below), the applicable categories of which shall be
specified on Exhibit A-3 attached hereto, as the same may be amended by mutual
written agreement of the Parties from time to time.


“PPG’s Process Development Costs” means all of PPG’s actual, fully-loaded
man-hour costs of conducting Process Development work under an agreed-upon
Statement of Work and budget for such work, the applicable categories of which
shall be specified on Exhibit A-4 attached hereto, as the same may be amended by
mutual written agreement of the Parties from time to time.


“Pre-Commercial OLED Chemical” means an OLED Chemical supplied or to be supplied
by PPG to UDC pursuant to a Purchase Order hereunder and following the
establishment of a Validated Process for such OLED Chemical, which OLED chemical

 
Page 4 of 65

--------------------------------------------------------------------------------

 

is being supplied to UDC with the understanding that UDC does not intend to
resell it to third parties for their manufacture of OLEDs for commercial sale;
provided, however, that if an ordered or supplied quantity of any Pre-Commercial
OLED Chemical is in fact resold to a third party for such purpose, it shall be
reclassified as a Commercial OLED Chemical, whereupon there shall be a
corresponding additional charge or credit to UDC to reflect any cost differences
as set forth below.


“Primary Development Chemical” means a Development OLED Chemical that UDC does
not currently, but that UDC intends during the Term to, resell to third parties
for their manufacture of OLEDs for commercial sale.


“Princeton License Agreement” means that Amended License Agreement by and among
UDC, The Trustees of Princeton University (“Princeton University”) and the
University of Southern California (“USC”), dated as of October 9, 1997, as
amended.


“Process Development” means the exploration, identification, development and
scale-up, pursuant to a Statement of Work, of (i) one or more new or improved
Synthetic Pathways for manufacturing OLED Chemicals in quantities sufficient for
supply on a commercial scale and on a cost-effective basis, including any
processes intended to qualify as Validated Processes; (ii) new or improved
Material Specifications for such OLED Chemicals; and (iii) new or improved
analytical methodologies, data and data analyses for characterizing such OLED
Chemicals.


“Process Development Team” means a team of one or more qualified research and
process development chemists, technicians, engineers and/or supervisors employed
or utilized by PPG in the Specialty Synthesis Group of its Optical Products
business, or any successor to such group or business, which individuals PPG, in
its sole discretion, shall select and assign from time to time during the Term
to perform Process Development work hereunder.


“Process Development Technical Report” means a document prepared by the Process
Development Team, which document details for a particular OLED Chemical, in a
manner sufficiently comprehensive so as to facilitate and assist a reasonably
competent specialty chemicals manufacturer to manufacture such OLED Chemical in
commercial-scale quantities and according to its corresponding Material
Specifications, one or more of the following, as applicable in view of the
relevant Statement(s) of Work and subject to Section 11.5: (i) the viable
Synthetic Pathway(s) and relevant detailed process descriptions for
manufacturing such OLED Chemical in quantities appropriate for commercial-scale
sales by UDC, including any processes intended to qualify as Validated
Processes; (ii) the Material Specifications for such OLED Chemical and any
associated Intermediates; (iii) raw materials required for the manufacture of
such OLED Chemical and its associated Intermediates by such Synthetic
Pathway(s), including the specifications for such raw materials and any existing
and potential suppliers of such raw materials and current Certificates of
Analysis for such raw materials; (iv) PPG’s current procedures for the handling
of such OLED Chemical and its associated Intermediates and their raw materials,
together with EH&S information pertaining

 
Page 5 of 65

--------------------------------------------------------------------------------

 

thereto; (v) the analytical methodologies, data and data analyses for
characterizing such OLED Chemical and its associated Intermediates and their raw
materials; and (vi) a reasonably detailed description of problems encountered by
PPG during Process Development work on such OLED Chemical that in PPG’s opinion
are significant, including any material failed approaches and solutions or
proposed solutions thereto.


“Product” means any Development OLED Chemical, Pre-Commercial OLED Chemical or
Commercial OLED Chemical.


“Purchase Order” means a written order from UDC to PPG, or an instruction under
a blanket written order from UDC to PPG, including email correspondence
confirmed by an authorized representative of each Party, for the purchase of a
Product, or for the performance of any Analytical Services or EH&S Services, but
excluding any preprinted terms and conditions therein.


“Receiving Party” has the meaning given in Section 4.1.


“Records” has the meaning given in Section  2.8.1.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the 1933
Act.


“Securities” means the shares of UDC Common Stock issuable to PPG pursuant to
this Agreement.


“Statement of Work” means one or more agreed-upon written protocols, plans or
other documents, including email correspondence confirmed by an authorized
representative of each Party, describing the work to be performed by the Process
Development Team, as the same may be amended from time to time in writing by
mutual agreement of the Parties.


“Sublimation” or “Sublimate” means the conversion of an unrefined OLED Chemical
from solid to vapor, and its subsequent de-sublimation from vapor to solid under
appropriate temperature and pressure conditions to recover the desired
sublimated OLED Chemical, with the purpose of such conversion being to enhance
the purity of such OLED Chemical.


“Synthetic Pathway” means generalized process step(s) for the conversion of
precursor materials and/or Intermediates to other Intermediates and/or OLED
Chemicals, including, without limitation, the structural formulas for such
precursor materials and/or Intermediates, and the general processing conditions
for synthesis and purification of such Intermediates and/or OLED Chemicals
(e.g., solvent usage, temperature conditions, etc.).

 
Page 6 of 65

--------------------------------------------------------------------------------

 



“Third-Party OLED Material” means an Intermediate or unrefined OLED Chemical,
produced by a party other than PPG, to be subjected to Sublimation and/or other
additional processing hereunder.


“UDC Common Stock” means the common stock of UDC, $0.01 par value per share.


“UDC Chemical Know-How” means any and all Know-How relating to OLED Chemicals or
methods of producing OLED Chemicals, or that might reasonably be useful in
connection with producing OLED Chemicals, that UDC owns or otherwise is
authorized to disclose and license or sublicense to PPG hereunder, including,
without limitation, any such Know-How constituting Developed Technology and any
such Know-How acquired or licensed by UDC from Princeton University or USC under
the Princeton License Agreement, or under other agreements, whether prior to or
after the Effective Date.


“UDC Chemical Patents” means any and all Patents, whether or not currently
existing, that claim or cover any OLED Chemicals or methods of producing OLED
Chemicals, or any methods or processes that might reasonably be useful in
connection with producing OLED Chemicals, and that UDC is authorized to license
or sublicense to PPG hereunder, including, without limitation, any such Patents
claiming Developed Technology and any such Patents acquired or licensed by UDC
from Princeton University or USC under the Princeton License Agreement, or under
other agreements, whether prior to or after the Effective Date.


“UDC Proprietary Materials for Chemicals” means all UDC Chemical Patents, UDC
Chemical Know-How and Developed Technology.


“Validated Process” means a process, including a Synthetic Pathway, for
manufacturing an OLED Chemical, in quantities appropriate for commercial-scale
sales by UDC, so as to meet its corresponding Material Specifications and UDC’s
criteria for qualifying the material for use in OLED devices, which process has
been successfully proven reproducible in three consecutive pilot batch
manufacturing runs at PPG’s facility.


“Waste” means any “hazardous substance,” “hazardous material” and/or “hazardous
waste” as provided under any environmental law, rule or regulation, as well as
any other waste material, pollutant and/or contaminant of any kind, including,
without limitation, any routine process waste or any by-product arising from the
manufacture of any OLED Chemical hereunder.




ARTICLE 2 – DEVELOPMENT TEAMS


2.1.           Development Team.  PPG shall maintain the Process Development
Team to work on the tasks set forth in Statements of Work.  PPG shall
sufficiently staff the

 
Page 7 of 65

--------------------------------------------------------------------------------

 

Process Development Team so as to reasonably ensure the timely and proper
completion of such tasks.


2.2           Team Management.  The Process Development Team shall report to
PPG’s Manager, Applied Technology for Optical Materials, who shall communicate
periodically with UDC’s Vice President Technology Commercialization to discuss
the direction and performance of the Process Development work.


2.3           Reserved.


2.4           Statements of Work and Budgets.


2.4.1           Reserved.


2.4.2           Process Development Work.  The Parties shall in good faith
mutually agree upon Statements of Work and budgets for Process Development work
on an as-needed basis prior to the commencement of such work.  PPG shall in good
faith agree to perform all Process Development work reasonably requested by UDC
hereunder, provided, however, PPG in its reasonable discretion may refuse to
perform certain Process Development Work if (i) PPG does not have and cannot
reasonably reassign sufficient staffing to perform the work, (ii) PPG does not
have appropriate capital equipment and facilities reasonably available to
perform the work, or (iii) the chemical nature of the materials involved is such
that PPG is not reasonably equipped to manage their associated chemical
hazards.  If there is a problem that can be circumvented through outsourcing any
of the Process Development Work, then the Parties shall use commercially
reasonable efforts to pursue and facilitate such outsourcing.  The Parties
acknowledge and agree that each Statement of Work that includes the services of
one or more of PPG's computational chemists, including, without limitation,
[***], shall contain a commitment by UDC for a minimum amount of time to be
spent by any such computational chemist in connection with the services to be
provided under such Statement of Work.


2.4.3           Changes.  Upon either Party’s request, the Parties will in good
faith discuss and endeavor to agree upon revisions to any Statement of Work
and/or budget for the Development Program.  However, such Statements of Work and
budgets may be amended only by mutual written agreement of the Parties, which
may include email correspondence confirmed by an authorized representative of
each Party.


2.4.4           Certain Development Work.  Consistent with past practice under
the Original Agreement, PPG shall make reasonably available to UDC the services
of Jun Deng and other computational chemists.  The parties shall develop a
mutually agreeable Statement of Work regarding the amount of time these
individuals will be able to devote to providing services to UDC.  The provision
of such services shall continue as long as these individuals are employed by
PPG, and PPG shall give UDC reasonable advance notice if and when PPG is no
longer able to offer UDC the services of these individuals.  In such event, the
Parties shall cooperate in good faith to find an

 
Page 8 of 65

--------------------------------------------------------------------------------

 

alternative resource for comparable services.  For purposes of this Agreement,
these individuals shall be deemed members of the Process Development Team and
the services they provide shall be deemed Process Development Work, and UDC
shall pay PPG for such services in accordance with Sections 6.4.2 and 9.2.


2.4.5           PPG shall be solely responsible for all salary and other
compensation of its employees and/or researchers in connection with the
performance of any work under this Agreement, including, without limitation, all
tax withholding with respect thereto and payment, if any, of employment-related
taxes and workers’ compensation insurance premiums.


2.5           Reserved.


2.6           Reserved.


2.7           Party Responsibilities.


2.7.1           PPG’s responsibilities under the Development Program shall
include, without limitation, using commercially reasonable efforts to do the
following:


(i)  
Reserved.



(ii)  
Reserved.



(iii)  
Reserved.



(iv)  
PPG shall direct the Process Development Team to perform Process Development
work.



(v)  
PPG shall direct the Process Development Team to supply UDC with Development
OLED Chemicals under a Statement of Work.



(vi)  
PPG shall direct the Process Development Team to provide UDC with Process
Development Technical Reports for Development OLED Chemicals upon UDC’s request.



(vii)  
PPG shall direct the Process Development Team to disclose to UDC all Developed
Technology, by periodically providing copies of laboratory notebooks at a
reasonable frequency requested by UDC, or by such other means as the Parties may
agree upon in writing.



2.7.2           UDC’s responsibilities under the Development Program shall
include, without limitation, using commercially reasonable efforts to do the
following:


(i)  
UDC shall direct its personnel to perform their obligations as specified in a
Statement of Work.


 
Page 9 of 65

--------------------------------------------------------------------------------

 



(ii)  
UDC shall maintain a qualified team to reasonably evaluate in OLED applications
any Development OLED Chemicals supplied by the Process Development Team.  UDC
shall report the results of such evaluations to the Process Development Team.



(iii)  
UDC shall direct its personnel to cooperate with the Process Development Team in
performance of their responsibilities under the Development Program.



(iv)  
For OLED Chemicals, including Third-Party OLED Materials, transferred by UDC to
PPG’s Process Development Team for Process Development work pursuant to a
Statement of Work, UDC shall direct its personnel to provide the Process
Development Team with such of the reasonably available UDC Chemical Know-How as
is necessary in connection with PPG’s performance hereunder.



(v)  
UDC shall be responsible, in its sole discretion, for protecting and maintaining
the intellectual property rights to Developed Technology as set forth in Section
3.4 below.



2.7.3           Each Party agrees to the following responsibilities under this
Agreement:


 
(i)
The Parties’ researchers will work together in a team environment using their
respective expertise and Know-How to facilitate performance of the Development
Program.



(ii)  
While working at the other Party’s facilities, each Party’s chemists and other
personnel shall: (a) at all times comply with all of the other Party’s safety,
security and mutually agreed confidentiality policies and procedures; and (b)
limit their activities solely to assisting the other Party in the conduct of the
Development Program.



(iii)  
The Parties shall work together in a jointly cooperative manner in support of
Product sales by UDC and the timely availability of Products meeting current or
future requirements of the OLED industry.



2.8           Recordkeeping and Reporting.


2.8.1           During the Term, PPG shall direct the Process Development Team
to diligently maintain tangible records of work conducted under the Development
Program (“Records”).  These Records shall be kept in bound or electronic
laboratory notebooks, each page of which shall be timely dated, signed and
witnessed.  PPG will retain the Records for two (2) years beyond the Term.

 
Page 10 of 65

--------------------------------------------------------------------------------

 





2.8.2           PPG shall provide UDC with such reports and other supporting
documentation as UDC may reasonably request in connection with monitoring PPG’s
charges for the Development Program.


2.8.3           During the Term and for at least two (2) years thereafter, UDC
shall have the right to examine Records kept by PPG hereunder.  Each such
examination shall take place during normal business hours of PPG and on at least
ten (10) business days’ advance written notice to PPG.  Each such examination
shall be at a location selected by PPG and in accordance with procedures
reasonably acceptable to PPG, including, without limitation, procedures designed
to protect any Confidential Information of PPG.  PPG shall not be required to
permit examination of its Records more often than once during any Calendar
Quarter.


2.9           Other Research Work.


2.9.1           PPG acknowledges that UDC intends to continue working with
Princeton University, USC and others to explore and develop new and improved
OLED Chemicals, and that PPG’s work under the Development Program may involve
work on such chemicals, to the extent set forth in a Statement of Work.


2.9.2           Except in connection with conducting the Development Program
hereunder, during the Term and for [***] months thereafter, PPG shall not
conduct or fund any research program specifically directed to developing OLED
Chemicals for use in OLEDs, whether on its own or in collaboration with any
other person; provided, however, that nothing in this Agreement shall prohibit
PPG from continuing to perform work on its photochromic and electrochromic
development programs.




ARTICLE 3 – INTELLECTUAL PROPERTY


3.1           Developed Technology.  All Developed Technology shall be owned
solely by UDC, and PPG hereby assigns and transfers any and all right, title and
interest it may have in and to such Developed Technology to UDC.  Upon UDC’s
request, PPG shall execute and deliver to UDC all instruments and other
documents, and shall take such other actions as may be reasonably necessary so
that UDC may protect and defend its rights in and to the Developed
Technology.  Subject to the express terms of this Agreement, UDC shall have no
obligation of accounting to PPG with respect to any Developed Technology.  UDC
shall bear all costs associated with patenting and protecting the Developed
Technology.


3.2           Other Technology.


3.2.1           All inventions, discoveries, Know-How and materials, that are
not Developed Technology, patentable or unpatentable, that are conceived,
created, made or reduced to practice under this Agreement (“Other Technology”),
if conceived,

 
Page 11 of 65

--------------------------------------------------------------------------------

 

created, made or reduced to practice solely by the personnel of one Party, shall
be owned solely by that Party.  Each Party shall bear all costs associated with
patenting and protecting its solely-owned Other Technology.


3.2.2           All Other Technology conceived, created, made or reduced to
practice jointly by the personnel of both Parties shall be owned jointly by both
Parties.  Subject to the express terms of this Agreement, neither Party shall
have any obligation of accounting to the other Party with respect to any
jointly-owned Other Technology.  The Parties shall in good faith agree upon and
implement procedures for the preparation, filing, prosecution and maintenance of
patent applications and patents claiming any jointly-owned Other Technology, and
shall allocate responsibility for the costs and expenses associated with such
patent activities.  Should either Party elect not to pay its fair share of such
costs and expenses for patents in any country of the world, that Party shall,
upon request, assign to the other Party all of such Party’s rights to such
patents in said country.


3.2.3           Upon either Party’s request, the other Party shall execute and
deliver to such Party all instruments and other documents, and shall take such
other actions as may be reasonably necessary so that such Party may protect and
defend its rights in and to any Other Technology.


3.3           License Grants to PPG.


3.3.1           UDC hereby grants to PPG, during the Term and subject to the
terms and conditions set forth herein, a worldwide, royalty-free, non-exclusive,
non-transferable (except as permitted under Section 21.2 below) license, with
the right to sublicense under subsection 3.3.4 below, to practice under any and
all UDC Chemical Patents, and to use, improve, enhance and modify any and all
unpatented UDC Proprietary Materials for Chemicals, for the sole purposes of (i)
performing PPG’s obligations under the Development Program as contemplated
hereunder; (ii) producing and selling OLED Chemicals to UDC as contemplated
hereunder; and (iii) providing Analytical Services and EH&S Services as
requested by UDC hereunder.


3.3.2           UDC hereby further grants to PPG a worldwide, perpetual,
royalty-free, non-exclusive, non-transferable (except as permitted under Section
21.2 below) license, with the right to sublicense as permitted under subsection
3.3.4 below, to practice under any and all Patents claiming Developed Technology
and all Know-How encompassed by Developed Technology, solely for PPG’s own use
in its current and future business, but not otherwise in competition with UDC
with respect to OLEDs or OLED Chemicals.


3.3.3           UDC shall not grant rights to others that will adversely affect
PPG’s license contemplated under this Section 3.3.


3.3.4           The licenses granted to PPG under this Agreement shall extend to
any division of or subsidiary controlled by PPG.  Any sublicenses, in whole or
in part, to

 
Page 12 of 65

--------------------------------------------------------------------------------

 

other Persons shall be subject to UDC’s prior written approval, such approval
not to be withheld unreasonably; provided, however, that UDC, in its sole
discretion, may withhold approval of sublicenses other than those for purposes
of permitting such third Parties to practice under the applicable Patents and/or
Know-How on PPG’s behalf and/or for PPG’s benefit or account (e.g., for purposes
of exercising the equivalent of “have made” or “have sold” rights as such rights
are generally understood, or performing manufacturing activities on PPG’s behalf
with respect to Products to be supplied to UDC hereunder).  PPG shall provide
UDC with written notice of the names and addresses of each such sublicensee, as
well as a full, unredacted copy of the sublicense agreement and all subsequent
amendments and modifications thereof, before or within a reasonable period of
time after PPG enters into such sublicense.  Each sublicense granted by PPG
hereunder shall (i) expressly provide that such sublicense is nontransferable
and nonassignable, (ii) prohibit the initial sublicensee from granting any
further licenses or sublicenses thereunder, (iii) expressly provide that UDC is
a third-party beneficiary of the sublicense agreement with rights to enforce its
terms directly against the sublicensee, and (iv) obligate the sublicensee to
abide by the terms and conditions of this Agreement applicable to sublicensees.


3.3.5           Except for the license and other rights expressly granted or
promised to PPG under this Agreement, the Parties retain their respective rights
to their respective Patents and Know-How.


3.4           Acknowledgment of Derivative Rights.  Notwithstanding anything to
the contrary in this Agreement, PPG acknowledges that some of its rights to
certain UDC Chemical Patents derive from the Princeton License Agreement.  Each
Party agrees that PPG’s rights to said UDC Chemical Patents under this Agreement
shall be a sublicense under and subject to the provisions of the Princeton
License Agreement.


3.5           Patent Procurement, Maintenance and Enforcement.


3.5.1           The desirability of applying for, prosecuting and maintaining
Patents claiming the Developed Technology (and the countries in which Patents
should be applied for, prosecuted and maintained) shall be determined by UDC in
its sole and absolute discretion.  If UDC decides to obtain Patent protection
for any Developed Technology, PPG shall reasonably cooperate with UDC in
preparing, filing and prosecuting applications for such Patents and in
maintaining any Patents issuing thereon.  UDC shall bear all expenses incurred
in preparing, filing and prosecuting such Patent applications and in maintaining
any resulting Patents.


3.5.2           UDC shall provide PPG with copies of all Patent applications
claiming any Developed Technology before they are filed, in order for PPG to
promptly review said applications to be certain that no PPG Confidential
Information is being disclosed without PPG’s prior approval.  If PPG claims that
its Confidential Information is disclosed in an application submitted for
review, UDC shall not file such application until the claim has been resolved to
the reasonable satisfaction of PPG.  The Parties shall in good faith attempt to
resolve any such claim as expeditiously as possible.

 
Page 13 of 65

--------------------------------------------------------------------------------

 





3.5.3           Each Party shall promptly notify the other Party of any known or
reasonably suspected infringement or misappropriation of UDC Proprietary
Materials for Chemicals.


3.5.4           UDC shall protect and enforce all Patents and Patent
applications claiming any Developed Technology, at its sole expense and in its
sole and absolute discretion.  PPG shall reasonably assist UDC in its efforts to
protect and/or enforce such Patents and Patent applications at UDC’s sole cost
and expense.




ARTICLE 4 – CONFIDENTIALITY


4.1           General Obligations.  Each Party (in such capacity, the “Receiving
Party”) shall review and maintain Confidential Information of the other Party
(in such capacity, the “Disclosing Party”) in accordance with the following
terms and conditions:


4.1.1           The Receiving Party agrees to treat all Confidential Information
of the Disclosing Party as confidential and not to disclose such Confidential
Information to any other person, or use such Confidential Information for any
purpose other than to perform its obligations or exercise its rights hereunder,
except as expressly permitted by the Disclosing Party in writing.


4.1.2           The Receiving Party shall make only such copies of the
Confidential Information of the Disclosing Party as are reasonable for the
Receiving Party’s performance of its obligations or exercise of its rights
hereunder.


4.1.3           At all times, the Receiving Party shall keep and maintain all
Confidential Information of the Disclosing Party in a safe and secure place with
reasonable safeguards to insure that unauthorized persons do not have access to
such Confidential Information.  Upon discovery of any unauthorized disclosure or
use of Confidential Information of the Disclosing Party, the Receiving Party
shall immediately notify the Disclosing Party and take all reasonable steps to
prevent its further unauthorized disclosure or use.


4.1.4           The Receiving Party is prohibited from disclosing Confidential
Information of the Disclosing Party to third parties unless such other person
has a need-to-know such Confidential Information in connection with the
Receiving Party’s performance of its obligations or exercise of its rights under
this Agreement.  In addition, disclosure of such Confidential Information to any
third party shall be permitted only after such third party has agreed in writing
to abide by provisions of confidentiality and restrictive use no less stringent
than those set forth herein.  The Receiving Party shall be responsible for
enforcing such provisions against such third party.


4.1.5           With respect to all Confidential Information of the Disclosing
Party in the Receiving Party’s possession or control (including, without
limitation, all copies

 
Page 14 of 65

--------------------------------------------------------------------------------

 

and summaries thereof and regardless of the format in which such Confidential
Information is stored), the Receiving Party, promptly upon the Disclosing
Party’s request, shall either:  (i) return all such Confidential Information to
the Disclosing Party, or (ii) destroy all such Confidential Information and
certify the same to the Disclosing Party in writing.  Notwithstanding the
foregoing sentence, the Receiving Party may retain one copy of each tangible
item of Confidential Information of the Disclosing Party in a secure location
solely for purposes of enforcement of this Agreement; provided, however, that
all such Confidential Information shall continue to be governed in all respects
by the other provisions of this Article.  The provisions of this Section 4.1.5
shall not apply to any Developed Technology.


4.2           Exceptions.  Notwithstanding anything to the contrary herein, the
provisions of this Article shall not apply with respect to any Confidential
Information of the Disclosing Party that:


4.2.1           is already in or subsequently enters the public domain through
no fault of the Receiving Party;


4.2.2           is supplied by the Disclosing Party to another person without a
duty of confidentiality;


4.2.3           is known to the Receiving Party or is in its possession (as
shown by tangible evidence) prior to receipt from the Disclosing Party;


4.2.4           is developed independently by the Receiving Party (as shown by
competent written records) without reliance on any Confidential Information of
the Disclosing Party;


4.2.5           is lawfully received by the Receiving Party from another person
without a duty of confidentiality to the Disclosing Party; or


4.2.6           is disclosed by the Receiving Party pursuant to judicial order
or governmental regulation or administrative process so long as the Receiving
Party notifies the Disclosing Party promptly before the disclosure and
cooperates with the Disclosing Party in the event that the Disclosing Party
decides to contest or limit the disclosure.


4.3           Other Persons.  To the extent any person that is subject to the
restrictions set forth in this Article is not a Party to this Agreement, the
terms of this Article 4 shall apply to such person to the same extent as if he,
she or it were a Party hereto.


4.4           Injunctive Relief.  In the event of any breach or threatened
breach by any person of any provision of this Article 4, the Party harmed or
likely to be harmed by such breach or threatened breach shall be entitled to
seek injunctive or other equitable relief restraining such person from engaging
in conduct that would constitute a breach of the obligations of such person
under this Article 4.  Such relief, if granted, shall be in

 
Page 15 of 65

--------------------------------------------------------------------------------

 

addition to and not in lieu of any other remedies that may be available, at law
or equity, including an action for the recovery of damages.


4.5           Survival.  The obligations of confidentiality pursuant to this
Article 4 will survive termination or expiration of this Agreement for a period
of ten (10) years after the date of expiration or termination.




ARTICLE 5 – APPOINTMENT AND EXCLUSIVE OLED MATERIAL SUPPLY


5.1           Exclusive Appointment.  Subject to the terms and conditions of
this Agreement, UDC hereby appoints PPG as its exclusive supplier of, and PPG
hereby agrees to manufacture and sell to UDC, all of UDC's requirements for OLED
Chemicals that (i) are developed solely by UDC and are materials that UDC
intends during the Term to resell to third parties for their manufacture of
OLEDs for commercial sale; or (ii) are or were developed jointly by UDC and PPG
through Process Development work conducted hereunder or under the Original
Agreement (collectively, “Covered OLED Chemicals”).  UDC shall not sell or
otherwise supply Covered OLED Chemicals for use in OLEDs, except those provided
by PPG to UDC hereunder.


5.2           Exceptions.  The obligations and restrictions under Section 5.1
above shall not apply under the following circumstances:


5.2.1           UDC’s requirements for the Covered OLED Chemical are in excess
of such quantities as PPG is able to reasonably manufacture, alone or in the
aggregate with other Covered OLED Chemicals, using its current or anticipated
capital equipment and facilities.  For each current Covered OLED Chemical, such
maximum quantity has been separately agreed to in writing by the Parties and
each of UDC and PPG agrees that such maximum quantity is sufficient for UDC’s
reasonably foreseeable needs.  For future Covered OLED Chemicals, or if UDC’s
expected requirements for a current Covered OLED Chemical increase
substantially, the Parties shall discuss and in good faith endeavor to agree
upon a new or revised maximum quantity for the Covered OLED Chemical.  If PPG is
to perform Process Development work on the Covered OLED Chemical, PPG shall
provide UDC with PPG’s proposed maximum quantity for the Covered OLED Chemical
and the Parties shall endeavor to reach such agreement prior to or promptly
following UDC’s request for PPG to commence such Process Development work.  If
there is a problem that can be circumvented through PPG’s outsourcing of any of
the manufacturing process steps, or through the purchase of a Third-Party OLED
Material, then the Parties shall use commercially reasonable efforts to pursue
such an alternative approach and the foregoing obligations and restrictions
shall continue to apply unless the Parties, despite their good faith efforts,
are unable to agree on a viable alternative.


5.2.2           PPG’s pricing or projected pricing for commercial-scale
quantities of the Covered OLED Chemical is in excess of that which allows UDC to
resell the Covered OLED Chemical for a reasonable profit and UDC has good reason
to believe

 
Page 16 of 65

--------------------------------------------------------------------------------

 

that it can obtain the Covered OLED Chemical from another source at pricing that
would enable UDC to resell the Covered OLED Chemical for such a profit.  For
each current Covered OLED Chemical, PPG pricing or projected pricing for
commercial-scale quantities has been separately agreed to in writing by the
Parties and each of UDC and PPG agrees that such pricing or projected pricing is
currently sufficient for UDC to resell the Covered OLED Chemical for a
reasonable profit.  For other Covered OLED Chemicals, or if the pricing at which
UDC is able to resell a current Covered OLED Chemical decreases substantially,
the Parties shall discuss and in good faith endeavor to agree upon reduced
pricing or projected pricing for commercial-scale quantities of the Covered OLED
Chemical prior to UDC obtaining the Covered OLED Chemical from another
source.  This shall include, without limitation, commercially reasonable efforts
to: (i) renegotiate pricing with suppliers of raw materials or Third-Party OLED
Materials used to produce the Covered OLED Chemical, (ii) develop alternative,
lower-cost suppliers of such raw materials or Third-Party OLED Materials, (iii)
outsource additional manufacturing process steps for the Covered OLED Chemical,
(iv) perform agreed-upon additional Process Development work to lower PPG’s
costs for the Covered OLED Chemical, and (v) revise the multipliers charged by
PPG for the Covered OLED Chemical.


5.2.3           PPG is regularly unable to provide commercial-scale quantities
of the Covered OLED Chemical that meet its corresponding Material Specifications
and pass UDC’s OLED device qualification testing and the Parties, despite their
good faith efforts, are unable to timely agree upon and implement a plan for the
situation to be remedied.  If there is a problem that can be circumvented
through PPG’s outsourcing of any of the manufacturing process steps, or through
the purchase of a Third-Party OLED Material, then the Parties shall use
commercially reasonable efforts to pursue such an alternative approach and the
foregoing obligations and restrictions shall continue to apply unless the
Parties, despite their good faith efforts, are unable to agree on a viable
alternative.


5.2.4           The Covered OLED Chemical cannot be manufactured by PPG and
supplied to UDC for resale to third parties for use in OLEDs without infringing
or otherwise violating the Patent or other proprietary rights of a third party.


5.2.5           The Covered OLED Chemical is only being obtained by UDC in
limited quantities for demonstration, testing, evaluation and/or research and
development purposes.


5.2.6           The Covered OLED Chemical is designed or intended to be used
[***].


5.2.7           UDC and PPG otherwise mutually agree that the Covered OLED
Chemical will not be subject to the foregoing obligations and restrictions.


5.2.8           UDC, after using commercially reasonable efforts to preserve the
exclusive appointment of PPG under Section 5.1, reasonably determines that it is

 
Page 17 of 65

--------------------------------------------------------------------------------

 

important, to obtain or preserve the business or one or more of its customers,
for UDC to [***], whether through [***], in order to meet the needs of such
customer(s) [***].  In such event, UDC shall provide PPG with advance written
notice prior to the effective date of any such [***], said notice to be provided
as far in advance as is reasonably practicable.  In the event that, following
such notice period, UDC enters into such [***], UDC and PPG will in good faith
negotiate [***], taking into consideration the terms of [***]; provided that, if
reasonably acceptable to PPG, [***].


5.2.9           Due to [***], the Covered OLED Chemical is required to be
manufactured [***] and PPG is unable or unwilling to manufacture the Covered
OLED Chemical [***].  If the problem can be circumvented through PPG’s
outsourcing of any of the manufacturing process steps, or through the purchase
of a Third-Party OLED Material, then the Parties shall use commercially
reasonable efforts to pursue such an alternative approach and the foregoing
obligations and restrictions shall continue to apply unless the Parties, despite
their good faith efforts, are unable to agree on a viable alternative.


For clarification, subject to Section 11.5, UDC shall be entitled to share
Process Development Technical Reports and Batch Sheets with third parties as and
to the extent deemed appropriate by UDC, such that PPG shall not claim any
information contained therein is Confidential Information of PPG.


5.3           Other OLED Chemical Sales by PPG.


5.3.1           During the Term and for [***] months thereafter, PPG shall not
sell or supply Products to persons other than UDC, or assist or authorize any
other person to sell or supply Products to persons other than UDC.


5.3.2           During the Term and for [***] months thereafter, PPG shall not
sell or supply Competitive OLED Chemicals for any OLED-related uses to persons
other than UDC, or assist or authorize any other person to sell or supply
Competitive OLED Chemicals for any OLED uses to persons other than UDC.


5.3.3           Should PPG, during the Term or within [***] months thereafter,
learn that any person to whom PPG is selling any Competitive OLED Chemical for
non-OLED uses is using such Competitive OLED Chemical for OLED uses, PPG agrees
to immediately cease supplying such person with such Competitive OLED Chemical
unless otherwise agreed in writing by UDC.  Nothing in this Agreement, by
implication or otherwise, authorizes PPG to use any UDC Proprietary Materials
for Chemicals and/or any Confidential Information of UDC in manufacturing,
purifying, analyzing or distributing Products or Competitive OLED Chemicals to
persons other than UDC, either during or following the Term.



 
Page 18 of 65

--------------------------------------------------------------------------------

 



ARTICLE 6 – PRODUCTS AND SERVICES


6.1           General.


6.1.1           The OLED Chemicals to be supplied pursuant to this Agreement are
Products.  PPG shall use commercially reasonable efforts to allocate sufficient
resources and adopt sufficient planning procedures to fulfill its obligations to
supply Products to UDC hereunder in a timely manner.


6.1.2           The maximum quantity of each current Product that PPG may be
required to supply to UDC during any Calendar Quarter has been separately agreed
to in writing by the Parties.  The Parties will cooperate in good faith to agree
in writing upon such maximum quantity for future Products, or if either Party
proposes any changes to a then-existing maximum quantity; provided that, for the
avoidance of doubt, in the event that the maximum quantity of a Product required
by UDC increases, then, subject to Section 5.2, PPG shall have the exclusive
right to supply such additional quantity of Product.


6.1.3           All Products supplied by PPG hereunder shall be manufactured,
packaged, stored and shipped according to and in compliance with their
corresponding Material Specifications, and in accordance with manufacturing
practices as implemented by PPG with respect to other, similar products
manufactured by PPG.


6.1.4           The Parties will cooperate in good faith to control PPG’s costs
and expenses for each Product supplied to UDC hereunder, and shall use their
reasonable best efforts to reduce such costs to the fullest extent reasonably
practicable in light of the Product’s corresponding Material Specifications and
UDC’s required volumes and lead times, including, without limitation, the cost
of raw materials, Third-Party OLED Materials and Intermediates.  PPG shall
provide UDC with such reports and other supporting documentation as UDC may
reasonably request in connection with monitoring such costs and expenses and
PPG’s efforts to control the same.


6.1.5           The Parties recognize that detailed and continuing exchanges of
information shall be necessary in order to optimize the administration of this
Agreement and PPG’s supply of Products to UDC, consistent with the respective
rights and obligations of the Parties hereunder.  To that end, each Party shall
designate a representative (and notify the other Party of the individual so
designated) responsible for exchanging information and for resolving issues
relating to the forecasting, ordering, production, shipment and sales of
Products which may arise under this Agreement.  The designated representative of
each Party shall conduct planning meetings (which may be by teleconference if
practicable) periodically and as may be necessary to address any issues that may
arise.

 
Page 19 of 65

--------------------------------------------------------------------------------

 



6.2           Raw Materials, Intermediates and Third-Party OLED Materials.


6.2.1           PPG’s Purchase of Raw Materials and Third-Party OLED
Materials.  Except as otherwise set forth below, PPG will purchase and maintain
a commercially reasonable inventory of raw materials and Third-Party OLED
Materials in order to accommodate each Quarterly Product Forecast (as defined in
Section 7.1).  Unless otherwise specifically agreed by each Party in writing,
PPG shall be responsible administratively for ordering and arranging for the
delivery of all raw materials and Third-Party OLED Materials required for
Process Development and the manufacture of said Products to PPG’s facility, and
PPG shall arrange for the conversion of such raw materials and Third-Party OLED
Materials into said Products which PPG shall supply to UDC as set forth
herein.  Unless otherwise agreed by each Party in writing, PPG shall also serve
as the technical interface with the supplier of such raw materials and
Third-Party OLED Materials for quality control and related purposes.  During the
Term, PPG shall use commercially reasonable efforts to obtain raw materials
hereunder at lower costs, through both standard cost reduction measures and
aggressive, extraordinary raw material strategies including, without limitation,
should PPG develop and implement raw material recycling techniques that lead to
significant cost savings.  [***]


(i)           Raw Materials for Products Other Than Commercial OLED
Chemicals.  Upon written approval by UDC to the Manager, Applied Technology for
Optical Materials of PPG, PPG will purchase all raw materials for Products other
than Commercial OLED Chemicals for UDC’s account.  As used in this Agreement,
“for UDC’s account” shall mean that PPG will invoice UDC for the material in
question according to Section 9.1 below; however, in all other respects the
material shall be purchased and maintained by PPG as if PPG had acquired the
material on its own for the manufacture of Products to be supplied to UDC
hereunder; provided that, notwithstanding the foregoing, the risk of loss for
any material purchased for UDC’s account hereunder shall transfer to UDC upon
delivery to PPG, except to the extent that any loss thereafter is caused by the
negligence or fault of PPG.


(ii)           Raw Materials for Commercial OLED Chemicals.  In order to
reasonably ensure the manufacture and supply of Commercial OLED Chemicals
described in each Quarterly Product Forecast, PPG will purchase and maintain at
its facility a commercially reasonable inventory of raw materials.  Subject to
clause (v) below, PPG will invoice, and UDC will pay for, such raw materials on
a Purchase Order-by-Purchase Order basis when UDC makes payment for the
completed batch of Product.  However, should UDC specifically request that PPG
purchase and maintain an inventory of one or more critical raw materials above
and beyond that which is maintained by PPG as described above, PPG shall
maintain said additional inventory at such levels as UDC and PPG, from time to
time, shall agree in good faith and in writing.  Such additional inventory of
raw material (“Additional Commercial Raw Material”) shall be for UDC’s account.


(iii)           Third-Party OLED Materials – Intermediates.  Where the
Third-Party OLED Material is an Intermediate, unless otherwise agreed by the
Parties in

 
Page 20 of 65

--------------------------------------------------------------------------------

 

writing, such Third-Party OLED Material shall be treated, for purposes of this
Section 6.2.1, as if it were a raw material covered under clause (i) or clause
(ii) above (and clause (v) below), as applicable.


(iv)           Third-Party OLED Materials – Unrefined OLED Chemicals.  Where the
Third-Party OLED Material is an unrefined OLED Chemical, unless otherwise agreed
by the Parties in writing, such Third-Party OLED Material shall be treated, for
purposes of this Section 6.2.1, as if it were a raw material covered under
clause (i) or clause (ii) above (and clause (v) below), as applicable.


(v)           Unused Raw Material Inventory.  In the event that any raw material
(excluding any Additional Commercial Raw Material) purchased and inventoried by
PPG pursuant to clauses (ii), (iii) or (iv) above is not converted to a
Commercial OLED Chemical within twelve (12) months following the date of receipt
by PPG due to a failure by UDC to submit one or more Purchase Orders that meet
the forecasted Products set forth in the applicable Quarterly Product Report,
unless otherwise agreed by the Parties, PPG shall invoice, and UDC shall pay
for, such unused raw material (each, an “Unused Raw Material”) in accordance
with Section 9.1, but without any multiplier being applied.


6.2.2           PPG’s Production of Intermediates.  PPG will recommend to UDC,
in writing and on a quarterly basis, the production and maintenance of
inventories of Intermediates based upon each Quarterly Product Forecast to be
provided by UDC.


(i)           Intermediates for Products Other Than Commercial OLED
Chemicals.  Upon written approval by UDC to the Manager, Applied Technology for
Optical Materials of PPG, PPG will produce and maintain a reasonable inventory
of Intermediates for Products other than Commercial OLED Chemicals for UDC’s
account.


(ii)           Intermediates for Commercial OLED Chemicals.  As a general
matter, PPG shall be responsible for producing Intermediates sufficiently in
advance so as to reasonably ensure the timely manufacture and supply of
Commercial OLED Chemicals hereunder.  However, should UDC specifically request
that PPG produce and maintain an inventory of one or more Intermediates above
and beyond that which is usual and customary for the production of a particular
Commercial OLED Chemical, PPG shall maintain said additional inventory at such
levels as UDC and PPG, from time to time, shall agree in good faith and in
writing.  Such additional inventory shall be for UDC’s account.


6.2.3           Maintenance and Records.  All raw materials and Third-Party OLED
Materials purchased by PPG for UDC’s account will be maintained separate from
other PPG materials and shall be used solely for the production of Products for
UDC hereunder.  PPG will provide UDC with a report summarizing its inventory of
raw materials and Third-Party OLED Materials within thirty (30) days prior to
the start of each Calendar Quarter and will maintain records as to disposition
of such raw materials and Third-Party OLED Materials for a period of six (6)
months following the close of

 
Page 21 of 65

--------------------------------------------------------------------------------

 

each Contract Year.  Upon at least thirty (30) days’ prior written notice to
PPG, UDC may engage an independent third party to audit such records, subject to
PPG’s reasonable confidentiality limitations.


6.2.4           Disposal of Unused Inventory.  If (a) any inventory of raw
materials or Third Party OLED Materials obtained pursuant to Section 6.2.1 or
(b) any inventory of Intermediates produced pursuant to Section 6.2.2 is not
converted to an OLED Chemical within twelve (12) months following receipt or
production by PPG, as the case may be, and such inventory is no longer required,
then UDC, at its option, shall either (i) pay for disposal of the inventory;
(ii) have the inventory shipped to UDC at UDC’s sole cost and expense; or (iii)
in the case of raw materials, to the extent possible, return such inventory for
credit from supplier of such inventory; provided that, with respect to any
inventory of Unused Raw Material, UDC shall have paid in full for all such
inventory pursuant to Section 9.1 (but without any multiplier being applied)
prior to its disposal.


6.3           Material Specifications.  As a general matter, all Material
Specifications shall be proposed by PPG but are subject to final comment and
revision and written approval by UDC.  Once approved, the Material
Specifications for a given OLED Chemical or Intermediate may be changed only by
written agreement of the Parties, which agreement in the case of PPG shall not
be unreasonably withheld.  The Parties shall endeavor to establish and agree
upon changes to the Material Specifications in a manner designed to ensure that
all Products are of high quality and purity, are fit for use in connection with
OLEDs, and can be manufactured at a commercially reasonable price; provided
however that the Parties are only agreeing to use their good faith efforts to
achieve the foregoing goals and, subject thereto, neither Party makes any
representation or warranty with respect to the Material Specifications.  With
respect to Development OLED Chemicals that are the subject of Process
Development, the Parties shall in good faith attempt to agree upon the Material
Specifications for such Development OLED Chemicals as part of the Process
Development work.  The Parties acknowledge that they will promptly and in good
faith agree upon a representative Material Specification in a mutually
acceptable format.


6.4           Services and Charges.  Except as otherwise set forth herein, upon
UDC’s request by a written Statement of Work and/or Purchase Order, PPG shall
supply the following OLED Chemicals and services to UDC, for the charges set
forth herein:


6.4.1           Reserved.


6.4.2           Process Development Work.  UDC shall pay PPG at the rate of
[***] times PPG’s Process Development Costs for all Process Development work
performed by chemists on the Process Development Team.  If supplied to UDC,
Development OLED Chemicals produced by chemists on the Process Development Team
shall be without added charge for the materials themselves.

 
Page 22 of 65

--------------------------------------------------------------------------------

 



6.4.3           Development OLED Chemicals.


(i)           For the supply of each Development Chemical produced (including,
without limitation, Sublimed) by PPG personnel other than chemists on the
Process Development Team, UDC shall pay PPG at the rate of [***] times PPG’s
OLED Material Conversion Costs.


(ii)           For clarification, the amounts specified above do not include the
cost of raw materials and Third-Party OLED Materials purchased for UDC’s account
in accordance with subsection 6.2.1 above, or Intermediates produced for UDC’s
account in accordance with subsection 6.2.2 above, for which UDC shall pay PPG
at PPG’s cost according to Section 9.1 below.


6.4.4           Pre-Commercial OLED Chemicals.  For the supply of each
Pre-Commercial OLED Chemical, UDC shall pay PPG at the rate of [***] times PPG’s
OLED Material Conversion Costs.  For clarification, these amounts do not include
any costs for raw materials and Third-Party OLED Materials purchased for UDC’s
account in accordance with subsection 6.2.1 above, or for Intermediates produced
for UDC’s account in accordance with subsection 6.2.2 above, for which UDC shall
pay PPG at PPG’s cost according to Section 9.1 below.


6.4.5           Commercial OLED Chemicals.


(i)           For the supply of each Commercial OLED Chemical, during each
Contract Year, UDC shall pay PPG at the rate of [***] times PPG’s Commercial
OLED Material Cost.  For clarification, these amounts include all costs for raw
materials and Third-Party OLED Materials purchased for UDC’s account in
accordance with subsection 6.2.1 above, and for Intermediates produced for UDC’s
account in accordance with subsection 6.2.2 above.


(ii)           Notwithstanding the foregoing, the rate applied to the cost of
each raw material purchased by PPG for the production of Commercial OLED
Chemicals shall be as follows: (a) commencing on the later of (1) the Effective
Date or (2) the date of [***] (such date, the "Commercial Raw Material Vesting
Date") and continuing through [***] months following the Commercial Raw Material
Vesting Date, [***] times PPG’s Commercial OLED Material Cost for such raw
material, (b) during [***] months following the Commercial Raw Material Vesting
Date (to the extent applicable), [***] times PPG's Commercial OLED Material Cost
for such raw material, (c) during [***] months following the Commercial Raw
Material Vesting Date (to the extent applicable), [***] times PPG's Commercial
OLED Material Cost for such raw material, and (d) during [***] months following
the Commercial Raw Material Vesting Date (to the extent applicable), [***] times
PPG's Commercial OLED Material Cost for such raw material.  For the avoidance of
doubt, no multiplier shall be applied to [***].


(iii)           Notwithstanding the foregoing, the rate applied to the cost of
each Third-Party OLED Material purchased by PPG for the production of Commercial

 
Page 23 of 65

--------------------------------------------------------------------------------

 

OLED Chemicals shall be as follows:  (a) commencing on the later of (1) the
Effective Date or (2) the date of [***] (such date, the "Commercial Third-Party
OLED Material Vesting Date") and continuing through [***] months following the
Commercial Third-Party OLED Material Vesting Date, [***] times PPG’s Commercial
OLED Material Cost for such Third-Party OLED Material, (b) during [***] months
following the Commercial Third-Party OLED Material Vesting Date (to the extent
applicable), [***] times PPG’s Commercial OLED Material Cost for such
Third-Party OLED Material, (c) during [***] months following the Commercial
Third-Party OLED Material Vesting Date (to the extent applicable), [***] times
PPG’s Commercial OLED Material Cost for such Third-Party OLED Material, and (d)
during [***] months following the Commercial Third-Party OLED Material Vesting
Date (to the extent applicable), [***] times PPG’s Commercial OLED Material Cost
for such Third-Party OLED Material.


(iv)           For clarification, in the case of unrefined Commercial OLED
Chemicals or Intermediates produced by PPG and, to the extent mutually agreed
upon by the Parties (such agreement not to be unreasonably withheld), provided
to a third party for [***] or other processing steps, the rate applied to PPG’s
Commercial OLED Material Cost for the [***] or other processing steps performed
by the third party shall follow the schedule set forth in clause (iii) above.


(v)           For clarification, the “date of [***]” as used above shall be the
date that [***].


6.4.6           Depreciation of Certain OLED Equipment.


(i)           Prior to the start of each Contract Year, PPG shall prepare and
submit to UDC a proposed rolling [***] year forecast of any additional capital
equipment that PPG reasonably believes it needs to purchase for use in the
manufacture of Commercial OLED Chemicals in the quantities expected to be
required by UDC based on a rolling [***] year forecast of UDC’s requirements for
known Products, which such forecast will be provided by UDC to PPG not less than
sixty (60) days prior to the start of each Contract Year.  The parties will then
discuss and may revise the forecast based on [***].  Capital equipment purchased
by PPG according to a forecast mutually agreed upon by both parties through the
process described above shall be referred to herein as "New OLED Equipment."


(ii)           PPG shall prepare a depreciation schedule for each item of New
OLED Equipment and provide a copy of such schedule to UDC.  The schedule shall
be prepared [***].  The total depreciation amount for each item of New OLED
Equipment shall be referred to herein as the "New Equipment Depreciation
Value.”  The annual depreciation cost for each item of New OLED Equipment shall
be referred to as the “Annual Depreciation Cost.”


(iii)           Prior to the beginning of each Contract Year, PPG shall
calculate a unit depreciation cost for the year based on the Annual Depreciation
Cost for that year for all New OLED Equipment (the “Unit Depreciation
Cost”).  The Unit

 
Page 24 of 65

--------------------------------------------------------------------------------

 

Deprecation Cost shall be based on relevant factors, including, to the extent
applicable, [***].  The Unit Depreciation Cost will be included in the costs
charged to UDC for each applicable unit of Product supplied to UDC hereunder
from and after the date the New OLED Equipment begins to be used for the
manufacture of each such Product.  Notwithstanding the foregoing, the rate
applied to the Unit Depreciation Cost will be [***] times PPG’s OLED Material
Conversion Costs or PPG’s Commercial OLED Material Cost, as applicable.


(iv)           If PPG uses any New OLED Equipment for purposes other than the
manufacture of OLED Chemicals for supply to UDC hereunder, the New Equipment
Depreciation Value, Annual Depreciation Cost and Unit Depreciation Cost shall
all [***].  If, after the New OLED Equipment is fully depreciated, PPG continues
to use such equipment for the manufacture of OLED Chemicals for UDC hereunder,
UDC shall not be charged any further depreciation amounts for the usage of such
equipment.


6.4.7           Analytical Services.  PPG shall recommend and provide Analytical
Services that are reasonably within the scope of PPG’s capabilities on a
Purchase Order basis.  UDC shall pay PPG for such Analytical Services at the
rate of [***] times PPG’s actual costs to provide such services.  For
clarification, UDC shall not be required to pay separately for Analytical
Services in connection with (i) Process Development work, or (ii) the supply of
Commercial OLED Chemicals, all such amounts being included in the charges under
Article 2, Section 6.4.2 and Section 6.4.5, respectively.


6.4.8           Environmental, Health & Safety Services.  PPG shall recommend
and provide EH&S Services that are reasonably within the scope of PPG’s
capabilities on a Purchase Order basis.  UDC shall pay PPG for such EH&S
Services at the rate of [***] times PPG’s actual out-of-pocket costs to provide
such services.


6.5           Reserved.


6.6           Cost Components.


6.6.1           PPG shall determine the particular amounts to be included in the
various costs identified in Exhibits A-2 through A-4 in a manner consistent with
past practice under the Original Agreement, and so as to conform with generally
accepted practices in the specialty chemicals industry.  Should PPG, in
performing any services or providing any Products hereunder, incur any
substantial costs in connection with an equipment malfunction, processing error
or other similar occurrence that are beyond those which is foreseeable and
customary, the amounts associated therewith shall not be included in such costs.


6.6.2           The various costs identified in Exhibits A-2 through A-4 shall
be reset as of the beginning of each Contract Year and, unless otherwise agreed
by the Parties in writing, shall remain in effect for the remainder of such
Contract Year.  PPG shall notify UDC of all such cost adjustments at least
thirty (30) days prior to the date on

 
Page 25 of 65

--------------------------------------------------------------------------------

 

which the adjustment is to take effect and, upon UDC’s request, PPG shall
provide UDC with a reasonably detailed written justification for the adjustment.




ARTICLE 7 – FORECASTS, ORDERS, PLANNING & DELIVERY


7.1           Forecasts.  For planning purposes only, UDC shall provide to the
Manager, Applied Technology for Optical Materials of PPG a non-binding twelve
(12) month rolling forecast of its requirements for known Products at least
fifteen (15) days prior to the start of each Calendar Quarter (each such
quarterly forecast, a “Quarterly Product Forecast”).  Notwithstanding the above,
should UDC become aware of any material change in any Quarterly Product Forecast
of its requirements for any Product, UDC shall notify PPG promptly after
becoming aware of such change.


7.2           Lead Times.  PPG shall provide a report in writing to UDC at least
thirty (30) days prior to the start of each Calendar Quarter specifying PPG’s
lead times required to supply each Product based on the information available to
PPG at the time.  The Parties will use their reasonable best efforts to reduce
the lead times for each Product to be supplied to UDC hereunder to the fullest
extent reasonably practicable in light of cost considerations and UDC’s
forecasted needs.  Any increase in lead times over those indicated in a prior
report shall be justified by PPG in writing.  Notwithstanding the above, should
PPG become aware of any material change in lead times for any Product, PPG shall
notify UDC within five (5) business days of becoming aware of such change.


7.3           Purchase Orders.


7.3.1           UDC shall issue Purchase Orders for all Products, except that
Development OLED Chemicals to be supplied pursuant to a Statement of Work shall
be supplied according thereto.  Each Purchase Order shall identify the requested
quantity and shipping date for the Product, along with any other information
reasonably requested by PPG.  Unless otherwise agreed to in writing by PPG, the
requested shipping date shall not reflect a shorter period than the current lead
time for the Product.


7.3.2           UDC shall issue separate Purchase Orders for all Process
Development to be performed under a Statement of Work, Analytical Services, EH&S
Services and UDC-approved raw material and Third-Party OLED Material purchases.


7.4           Acceptance of Orders.  PPG shall promptly accept each Purchase
Order issued by UDC, provided such Purchase Order is consistent in all material
respects with the terms of this Agreement and any applicable Statement of Work.


7.5           Delivery, Title and Risk of Loss.  PPG shall deliver OLED
Chemicals to UDC F.O.B., PPG’s facility, freight absorbed and paid by
PPG.  Title and risk of loss for all OLED Chemicals shall transfer from PPG to
UDC upon delivery to the carrier at PPG’s facility.

 
Page 26 of 65

--------------------------------------------------------------------------------

 





7.6           Inconsistencies; Preprinted Terms.  To the extent of any conflict
or inconsistency between this Agreement and any Purchase Order, confirmation,
acceptance or other similar document exchanged hereunder, the provisions of this
Agreement shall govern.  No preprinted terms of any Purchase Order,
confirmation, acceptance or other similar document exchanged hereunder shall
have any effect unless separately agreed to in writing by the Parties.




ARTICLE 8 – INSPECTION, ACCEPTANCE, REJECTION AND REPLACEMENT


8.1           Shipment Documentation; Certificate of Analysis.  Each shipment of
a Product hereunder shall be accompanied by (i) a packing slip describing the
shipment and referencing any UDC Purchase Order or other identifying number; and
(ii) an accurate certificate of analysis, or other mutually agreed-upon quality
control data (a "Certificate of Analysis"), demonstrating that the Product
complies with its corresponding Material Specifications.


8.2           Batch Samples.  Unless and until the Parties otherwise agree in
writing, upon completing production of any batch of Product ordered hereunder,
PPG shall promptly make a batch sample available to UDC for inspection and
acceptance testing.  For each batch of any Product produced by PPG hereunder,
PPG shall maintain quality control samples and records for a period of two (2)
years following the date of production.  Such samples and records shall be
available for review and testing by UDC or its designees on reasonable advance
notice and during PPG’s normal business hours.


8.3           UDC Testing of Samples.


8.3.1           Unless UDC elects by written notice to PPG otherwise, UDC shall
conduct OLED device tests on each batch sample provided by PPG hereunder in
order to verify that the Product contributes the properties required for the
OLED device to function effectively.  Regardless of real or apparent compliance
of the batch sample with its corresponding Material Specifications, UDC reserves
the right to reject any batch of Product that does not contribute said
properties; provided, however, that UDC shall not reject any batch of Product
due to an alteration of its intended use.  UDC shall promptly provide PPG with
written notice of the results of its testing of each batch sample.


8.3.2           Should UDC reject any batch of Product based on its testing of a
batch sample as set forth above, the Parties shall promptly discuss the matter
and attempt to determine the source of the problem.  In any event, PPG shall
promptly rework or replace the batch of Product as and to the extent instructed
by UDC, and PPG shall ship to UDC a new batch sample for testing as set forth
above.  All non-conforming Product that cannot be reworked shall be disposed of
by PPG in accordance with all applicable laws, rules, regulations and other
requirements.

 
Page 27 of 65

--------------------------------------------------------------------------------

 



8.3.3           This process of testing batch samples and reworking or replacing
any rejected batches of Product shall be repeated until UDC instructs PPG
otherwise.  Any rejection by UDC shall apply only to the batch of Product
affected.


8.4           Quantity Tolerances.  Unless otherwise mutually agreed to in
writing by the Parties, the amount of any Product delivered hereunder may not
vary by more than [***] percent [***] from the amount specified in the Purchase
Order.


8.5           Container Labels.  All Product containers will be labeled with the
identity and net weight of the Product contained therein and shall indicate the
production date and lot number for such Product.  The actual weight of the
Product in the container shall not deviate from the weight shown on the
container’s label by more than one-half (0.5) gram.  PPG shall apply to all
containers containing Products supplied hereunder such notices of the UDC
Chemical Patents as may be reasonably requested by UDC in writing, in order to
protect UDC’s rights and interests therein.


8.6           Trademarks.  All trademarks, trade names and designs utilized on
the packaging for Products supplied under this Agreement shall be chosen by UDC;
provided, however, that UDC must obtain prior written approval to use any PPG
trademarks, trade names and designs.  All rights to the respective trademarks,
trade names and designs of each Party shall remain with that Party.  Except as
otherwise agreed to by the Parties in writing, each Party assumes all
responsibility for use of its trademarks, trade names or designs, or any
portions thereof, appearing on the packaging for or on other written materials
distributed with the Products supplied hereunder.


8.7           Shipments, Inspection and Acceptance.


8.7.1           PPG shall use commercially reasonable efforts to ship the entire
requested quantity of each Product to UDC by the requested shipping
date.  However, no shipment shall be sent prior to UDC’s written confirmation
that testing of the batch sample was successful unless UDC has elected by
written notice to PPG not to test a batch sample for the Product shipment.


8.7.2           Upon receipt of each Product shipment, UDC shall inspect the
shipment for any shortage or other visible defects.  Should UDC detect a
problem, UDC shall promptly provide PPG with written notice thereof, which
notice shall specify the nature of the problem.  Such written notice shall be
provided to PPG within ninety (90) days following the date of receipt of the
shipment by UDC; otherwise, UDC shall be deemed to have accepted the shipment
subject to its right of revocation under Section 8.8 below.


8.7.3           Promptly following such notice, the Parties shall discuss the
matter and attempt to determine the source of the problem.  In any event, PPG
shall promptly (i) make up any shortage, or (ii) rework or replace any
non-conforming portion of the shipment, in each case as and to the extent
instructed by UDC.  If a portion of the

 
Page 28 of 65

--------------------------------------------------------------------------------

 

shipment is to be reworked or replaced, PPG first shall ship to UDC a new batch
sample for testing as set forth in Section 8.3 above unless UDC elects by
written notice to PPG not to test a batch sample.  All non-conforming Product
shall be returned to PPG unless otherwise agreed by the Parties.  Any
non-conforming Product that cannot be reworked shall be disposed of by PPG or
UDC, as applicable, in accordance with all applicable laws, rules, regulations
and other requirements.


8.8           Revocation of Acceptance.


8.8.1           The Parties acknowledge that UDC may elect not to test each
Product shipment prior to using the shipment or selling all or any portion of it
to a third party.  Consequently, should UDC subsequently learn that any portion
of the Product shipment does not meet its corresponding Material Specifications
as indicated in the Certificate of Analysis, or that its properties in an OLED
are not consistent with those of the batch sample originally tested by UDC, UDC
shall have the right to provide written notice to PPG revoking UDC’s acceptance
of the shipment.  Such notice shall be provided within ten (10) business days of
UDC’s learning of the problem, and in any event within one (1) year of the date
of receipt of the shipment by UDC; otherwise UDC shall be deemed to have waived
its right to revoke acceptance of the shipment.


8.8.2           Promptly following such notice, the Parties shall discuss the
matter and attempt to determine the source of the problem.  In any event, PPG
shall promptly replace any non-conforming portion of the shipment as and to the
extent instructed by UDC.  Prior to sending any replacement shipment of Product,
PPG first shall ship to UDC a new batch sample for testing as set forth in
Section 8.3 above unless UDC elects by written notice to PPG not to test a batch
sample.  UDC shall be responsible for ensuring that any non-conforming Product
is disposed of in accordance with all applicable laws, rules, regulations and
other requirements.


8.9           Responsibility for Costs.  Any reworking or replacement of Product
batches or shipments, or portions thereof, under this Article 8 shall be
performed by PPG.  Following a root cause investigation of the problem that is
reasonably satisfactory to each Party, any reworking or replacement shall be
charged as follows: (i) if the problem is due to negligence on the part of UDC,
the cost of reworking or replacement shall be charged to UDC on a cost-plus
basis; (ii) if the problem is due to negligence on the part of PPG, the cost of
reworking or replacement shall be borne by PPG; and (iii) if the problem cannot
fairly be attributed to negligence on the part of either Party, the cost of
reworking or replacement shall be negotiated by the Parties on a per batch or
per shipment basis and charged to PPG or UDC, as the case may be.  The cost of
any reworking or replacement shall include the cost of any raw materials or
Third-Party OLED Materials required for reworking or replacement of the batch or
shipment in question.  Notwithstanding the foregoing sentence, if, pursuant to
Section 8.3.1, UDC has elected by written notice to PPG not to test a batch
sample then such reworking or replacement shall be at UDC’s cost and UDC shall
receive no credit even if the problem is due to negligence on the part of PPG.

 
Page 29 of 65

--------------------------------------------------------------------------------

 



8.10           Entire Remedy.  This Article 8 states UDC’s sole remedy and PPG’s
sole responsibility with respect to any short, defective or non-conforming
shipment of Product provided to UDC hereunder.  However, the foregoing sentence
shall not apply with respect to claims of bodily injury or damage to tangible
property resulting from the negligence or willful misconduct of PPG.




ARTICLE 9 – INVOICES AND PAYMENT TERMS


9.1           Raw Materials, Intermediates and Third-Party OLED Materials.  PPG
shall invoice UDC for all raw materials and Third-Party OLED Materials purchased
for UDC’s account in accordance with subsection 6.2.1 above, and for all
Intermediates produced for UDC’s account in accordance with subsection 6.2.2
above, in each case within fifteen (15) days following the end of each
month.  All such invoices are subject to reasonable confirmation by UDC and
shall be due and payable, within thirty (30) days from date of receipt by UDC,
in 100% cash.


9.2           Process Development, Development OLED Chemicals and Pre-Commercial
OLED Chemicals.  PPG shall invoice UDC for all amounts payable for UDC-approved
services in accordance with subsection 2.6.1 above, for Process Development work
in accordance with subsection 6.4.2 above, for the supply of all Development
OLED Chemicals in accordance with subsection 6.4.3 above, and for the supply of
all Pre-Commercial OLED Chemicals in accordance with subsection 6.4.4 above
(such collective amounts referred to herein as “PPG’s Processing Charges”), as
follows:


9.2.1           Election of Payment.


(i)           UDC shall have the right and option to pay PPG’s Processing
Charges for each Calendar Quarter in up to 50% in shares of UDC Common Stock, as
specified in Article 15 below, and the remainder in cash.  Notwithstanding the
foregoing, if the Ten-Day Average (as defined in Section 15.2 below) is less
than [***] (as such price shall be adjusted to account for stock splits and
dividends or other distributions paid in shares of stock), then UDC shall be
required to pay PPG’s Processing Charges for such Calendar Quarter in 100%
cash.  Furthermore, if UDC has already prepaid a portion of PPG’s Processing
Charges for such Calendar Quarter in shares of UDC Common Stock, UDC shall be
required to pay the balance of PPG’s Processing Charges for such Calendar
Quarter in 100% cash.


(ii)           Within fifteen (15) days following the commencement of first and
third Calendar Quarters of each Contract Year, UDC may exercise the right set
forth in clause (i) of this Section 9.2.1 to pay a portion (not to exceed 50% in
any Calendar Quarter) of PPG’s Processing Charges for the Calendar Quarter and
the subsequent Calendar Quarter in shares of UDC Common Stock by providing PPG
with written notice of its intention to exercise such right, and if so the
portion, up to 50% of the Processing Charges in each such Calendar Quarter, to
be paid in such manner.  If

 
Page 30 of 65

--------------------------------------------------------------------------------

 

no such notice is provided to PPG during this time period, UDC shall be deemed
to have elected to pay PPG’s Processing Charges for such Calendar Quarter and
the subsequent Calendar Quarter in 100% cash.


9.2.2           Invoicing and 100% Cash Payment.  If UDC has elected, is deemed
to have elected, or is required to pay PPG’s Processing Charges for a Calendar
Quarter, or any portion thereof, in 100% cash, within fifteen (15) days
following the end of such Calendar Quarter, PPG shall provide UDC with an
invoice for the actual dollar amount of PPG’s Processing Charges for such
Calendar Quarter, less any credits for UDC’s prior prepayment, if any, of any
portion of such amount in shares of UDC Common Stock.  Upon UDC’s request, PPG
shall provide a reasonably detailed breakdown of all of PPG’s Processing
Charges, which shall be subject to reasonable confirmation by UDC.  All such
invoiced amounts shall be due and payable within fifteen (15) days from the date
of receipt of the invoice by UDC.


9.2.3           Invoicing and Partial Payment in Shares.  If UDC has elected and
is permitted to pay PPG’s Processing Charges for a Calendar Quarter and the
subsequent Calendar Quarter in up to 50% in shares of UDC Common Stock, within
fifteen (15) days following the end of such Calendar Quarter, PPG shall provide
UDC with an invoice for: (i) the actual dollar amount of PPG’s Processing
Charges for such Calendar Quarter; and (ii) the expected dollar amount of PPG’s
Processing Charges for the subsequent Calendar Quarter, including the portion of
such amount(s) that is to be paid in shares of UDC Common Stock.  Upon UDC’s
request, PPG shall provide a reasonably detailed breakdown of all of PPG’s
Processing Charges, which shall be subject to reasonable confirmation by
UDC.  The cash portion of all such invoiced amounts shall be due and payable
within fifteen (15) days from the date of receipt of the invoice by UDC.  The
share portion of all such invoiced amounts shall be handled in accordance with
the provisions of Article 15 below.


9.2.4           Excessive Prepayments.  Any prepayment of PPG’s Processing
Charges for a Calendar Quarter in shares of UDC Common Stock that exceeds the
actual amount of PPG’s Processing Charges for that Calendar Quarter shall first
be applied to reduce the actual dollar amount of PPG’s Processing Charges for
the subsequent Calendar Quarter, as specified in subsections 9.2.2 and 9.2.3
above.  If any portion of the prepaid amount still remains thereafter, it shall
be repaid to UDC in cash within thirty (30) days following the end of the
subsequent Calendar Quarter.


9.3           Commercial OLED Chemicals.  PPG shall invoice UDC for the supply
of all Commercial OLED Chemicals in accordance with subsection 6.4.5 above upon
the earlier of (i) the time of shipment under subsection 8.7.1 above; or (ii)
thirty (30) days following shipment of a batch sample for OLED device testing
under Section 8.2 above, which batch sample has not been rejected by UDC during
such 30-day period based on UDC’s testing under Section 8.3 above.  All such
invoices are subject to reasonable confirmation by UDC and shall be due and
payable, within thirty (30) days from date of receipt by UDC, in 100% cash.

 
Page 31 of 65

--------------------------------------------------------------------------------

 



9.4  
Depreciation of New OLED Equipment.



9.4.1           Within fifteen (15) days following the end of each Contract
Year, PPG shall determine, for all items of New OLED Equipment, the extent to
which the total Unit Depreciation Cost paid by UDC during such Contract Year
exceeded or was less than the collective Annual Depreciation Costs for such
items of equipment for that Contract Year.  If the total Unit Depreciation Costs
paid by UDC were less than the collective Annual Depreciation Costs, PPG shall
[***].  If the total Unit Depreciation Costs paid by UDC exceeded the collective
Annual Depreciation Costs, PPG shall [***].


9.4.2           If this Agreement is renewed beyond the Initial Term, the
process described in Section 9.4.1 above shall continue during the renewal
period.  Otherwise, within thirty (30) days following the expiration or
termination of this Agreement, PPG shall [***].


9.4.3           PPG and UDC shall discuss and in good faith agree on a
disposition for each item of New OLED Equipment if and when it is no longer
useful for the manufacture of OLED Chemicals for supply to UDC hereunder.  It is
understood and agreed that any proceeds from the further usage or other
disposition of the New OLED Equipment shall be [***].


9.5           Analytical Services and EH&S Services.  PPG shall invoice UDC for
Analytical Services in accordance with subsection 6.4.7 above, and for EH&S
Services in accordance with subsection 6.4.8 above, in each case within fifteen
(15) days following the end of each month.  All such invoices are subject to
reasonable confirmation by UDC and shall be due and payable, within thirty (30)
days from date of receipt by UDC, in 100% cash.


9.6           Late Payments.  At its discretion, PPG may charge UDC interest at
the Prime Rate plus [***] percent [***], or the maximum rate permitted by law,
whichever is lower, on all properly invoiced amounts not paid when due.  As used
herein, the “Prime Rate” shall be the prime rate of interest as reported in The
Wall Street Journal on the first business day immediately preceding the date on
which the payment is made.


9.7           Books of Account; Examinations.  PPG shall keep books of account
and supporting data and records consistent with its accounting policies and
practices, which shall contain all particulars that may be reasonably necessary
for the purpose of showing the amounts payable by UDC under this Article 9
(“PPG’s Books of Account”).  During the Term and for at least two (2) years
thereafter, UDC shall have the right to examine PPG’s Books of Account.  Each
such examination shall take place during normal business hours of PPG and on at
least ten (10) business days’ advance written notice to PPG.  Each such
examination shall be at a location selected by PPG and in accordance with
procedures reasonably acceptable to PPG, including, without limitation,
procedures designed to protect any Confidential Information of PPG.  PPG shall
not be required to permit examination of its Books of Account more often than
once during any Calendar Quarter.

 
Page 32 of 65

--------------------------------------------------------------------------------

 







ARTICLE 10 – QUALITY CONTROL; PRODUCTION FACILITIES


10.1           Production Quality Control.  PPG shall analyze and control its
production to achieve and maintain a state of predictable stability of the
Products.  UDC may request PPG to provide quality control records, including,
without limitation, the following:  (i) the existing quality assurance control
or similar plan of PPG as attached hereto as Exhibit B; (ii) periodic quality
assurance surveys by UDC of PPG’s production facility; and/or (iii) a report to
UDC of statistically analyzed data which demonstrates the state of predictable
stability of the processes involved.


10.2           Production Changes.  PPG shall inform UDC in writing of the
occurrence or expected occurrence of material events that might reasonably be
expected to affect the quality, quantity, cost or any other material aspect of
any Product manufactured or processed hereunder, including, without limitation,
any changes in manufacturing conditions or quality control procedures relating
to the manufacture or processing of the Product.  Following its delivery to UDC
of the foregoing written notice, PPG shall, upon UDC’s written request, supply
test data and/or samples of Products produced hereunder to UDC and otherwise
reasonably cooperate with UDC, in order to permit UDC to evaluate the possible
effects of such events and verify that PPG will continue to be able to supply
Products as required hereunder.  PPG shall not change raw material suppliers,
the composition, manufacturing location, or process used to produce any
Pre-Commercial OLED Chemical or Commercial OLED Chemical from that utilized when
the OLED Chemical was originally approved by UDC, without UDC’s prior written
consent.


10.3           Testing and Inspection.  UDC shall have the right, upon
reasonable advance notice and during regular business hours, to test OLED
Chemicals being produced by PPG hereunder, and, upon reasonable advance notice,
to visit, inspect and audit the facilities at which such OLED Chemicals are
produced, as well as all relevant records being maintained by PPG in connection
therewith.  Upon prior approval by PPG, such approval not to be unreasonably
withheld, purchasers or prospective purchasers of Products from UDC may visit
these facilities with UDC for substantially similar purposes.  All persons
visiting, inspecting or auditing any PPG facilities shall be required to comply
with PPG’s generally applicable policies and procedures with respect thereto,
including, without limitation, executing PPG’s standard form confidentiality
agreement prior to the visit, inspection or audit.




ARTICLE 11 – WARRANTIES AND LIMITATIONS OF LIABILITY


11.1           Mutual Representations and Warranties.  Each Party represents and
warrants to the other as follows:


11.1.1                      It has the requisite corporate right, power and
authority to enter into and perform this Agreement.

 
Page 33 of 65

--------------------------------------------------------------------------------

 





11.1.2                      The execution, delivery and performance of this
Agreement by it will not (i) result in the breach of, constitute a default under
or interfere with any contract or other instrument or obligation, whether
written or oral, to which it is currently bound; or (ii) violate any writ,
order, injunction, decree, or any law, statute, rule or regulation applicable to
it.


11.1.3                      It shall, to its knowledge following reasonable
inquiry, comply in all material respects with all applicable laws, rules,
regulations and other governmental requirements relating to or affecting its
performance under this Agreement, and shall obtain and maintain all governmental
permits, licenses and consents required in connection therewith.


11.2           Additional UDC Representations and Warranties.  UDC further
represents and warrants to PPG that:


11.2.1                      It owns or has, and shall retain, sufficient rights
in the UDC Proprietary Materials for Chemicals to grant the licenses,
sublicenses and other rights granted to PPG pursuant to Section 3.3 above.


11.2.2                      It is unaware of any alleged invalidity of the UDC
Chemical Patents licensed to PPG hereunder, and it will immediately notify PPG
in writing of its receipt of any written notices to the contrary.


11.2.3                      It will not, without PPG’s prior written consent
which shall not be unreasonably withheld, resell any Development OLED Chemical
to other persons for their manufacture of OLEDs for commercial sale.


11.3           Additional PPG Representations and Warranties.  PPG further
represents and warrants to UDC that:


11.3.1                      It has or will have sufficient rights to assign to
UDC the Developed Technology pursuant to Section 3.1 above; and


11.3.2                      It will not, knowingly, manufacture any Product for
supply to UDC hereunder utilizing any process known or suspected by PPG to be
covered by a Patent of PPG or any third party.


11.4           Intellectual Property Warranty; Indemnity.  Notwithstanding any
other provision of this Agreement, UDC warrants to PPG that each Third-Party
OLED Material supplied to PPG by UDC hereunder shall be supplied in such a
manner so as not to infringe any valid and enforceable U.S. or non-U.S. patent,
trademark, copyright, trade secret or other intellectual property or proprietary
rights of any third party.  UDC shall indemnify and hold harmless PPG from and
against any and all claims, damages, judgments, costs and expenses, and
out-of-pocket losses, including without limitation reasonable attorney’s fees,
arising from or related to any such infringement or alleged

 
Page 34 of 65

--------------------------------------------------------------------------------

 

infringement.  UDC shall further defend or settle, at its own option and
expense, any claim, suit or proceeding brought against PPG alleging such
infringement.  PPG shall notify UDC promptly in writing of the commencement of
such claim, suit or proceeding and shall give UDC authority, information, and a
reasonable amount of assistance for the defense or settlement thereof, and UDC
shall pay all of PPG’s out-of-pocket expenses in connection therewith.  In its
sole discretion, PPG may participate in any such suit or proceeding with counsel
of its own choice, at its own expense.  PPG shall not settle or compromise any
such claim, suit or proceeding without the prior written consent of UDC, which
shall not be unreasonably withheld.  At no cost or obligation to PPG, UDC shall
keep PPG informed of the progress of any suit including any settlement
negotiations.


11.5           Additional PPG Disclaimer; Indemnity.  In situations where PPG
provides to UDC, or to any third party on UDC’s behalf, any Process Development
information or information pertaining to the manufacture of Products as
contemplated under subsections 2.4.2, 5.2.1, 5.2.2, 5.2.3, or 6.2.1 (last
sentence of opening paragraph only) above, or under Section 18.6 (Transition
Assistance), or through any Process Development Technical Report or Batch Sheet
prepared by PPG hereunder, PPG agrees to use commercially reasonable efforts to
ensure that such information is substantially accurate and complete.  Subject
thereto, PPG disclaims all representations and warranties as to such
information, and UDC shall indemnify and hold harmless PPG from and against any
and all claims, damages, judgments, costs and expenses, and out-of-pocket
losses, including without limitation reasonable attorney’s fees, arising from
property damage, physical injury or death caused by UDC’s or any third party’s
reliance on such information.  UDC shall further defend or settle, at its own
option and expense, any claim, suit or proceeding brought against PPG alleging
such property damage, physical injury or death.  PPG shall notify UDC promptly
in writing of the commencement of such claim, suit or proceeding and shall give
UDC authority, information, and a reasonable amount of assistance for the
defense or settlement thereof, and UDC shall pay all of PPG’s out-of-pocket
expenses in connection therewith.  In its sole discretion, PPG may participate
in any such suit or proceeding with counsel of its own choice, at its own
expense.  PPG shall not settle or compromise any such claim, suit or proceeding
without the prior written consent of UDC, which shall not be unreasonably
withheld.  At no cost or obligation to PPG, UDC shall keep PPG informed of the
progress of any suit including any settlement negotiations.


11.6           Disclaimer of Additional Warranties.  EXCEPT FOR THE EXPRESS
WARRANTIES CONTAINED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR WARRANTIES TO THE OTHER, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.  ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE
HEREBY DISCLAIMED.


11.7           Limitation on Certain Damages.  EXCEPT FOR OUT-OF-POCKET AMOUNTS
PAYABLE TO THIRD PARTIES AS SET FORTH IN SECTIONS 11.4

 
Page 35 of 65

--------------------------------------------------------------------------------

 

(INTELLECTUAL PROPERTY WARRANTY; INDEMNITY) AND 11.5 (ADDITIONAL PPG DISCLAIMER;
INDEMNITY), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOST
PROFITS, BUSINESS OR GOODWILL) IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
COVERED BY THIS AGREEMENT, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON
BREACH OF CONTRACT, TORT, STRICT LIABILITY, BREACH OF WARRANTY OR ANY OTHER
THEORY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


11.8           Special Disclaimer.  PRINCETON UNIVERSITY AND USC MAKE NO
REPRESENTATIONS AND WARRANTIES AS TO THE PATENTABILITY AND/OR DISCOVERIES
INVOLVED IN ANY OF THE UDC CHEMICAL PATENTS.  PRINCETON UNIVERSITY AND USC MAKE
NO REPRESENTATION AS TO PATENTS NOW HELD OR WHICH WILL BE HELD BY OTHERS IN ANY
FIELD AND/OR FOR ANY PARTICULAR PURPOSE.  PRINCETON UNIVERSITY AND USC MAKE NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.




ARTICLE 12 – REGULATORY COMPLIANCE; HEALTH AND SAFETY


12.1           General.


12.1.1                      PPG shall comply in all material respects with all
applicable domestic governmental requirements for, and where required obtain or
provide, all registrations, permits, notices, reports, licenses, and supplier
notifications with respect to its production, sale, packaging and delivery of
Products hereunder.  PPG shall promptly provide UDC with copies of any such
documents of a material nature.


12.1.2                      PPG shall recommend and provide, as EH&S Services
hereunder, assistance in preparing and filing the forms required for compliance
with non-U.S. laws, such as registrations, permits, notice reports, licenses and
supplier notifications with respect to PPG’s production, sale, packaging and
delivery of Products by UDC outside the U.S.  Such services will be performed,
in part, by an outside consultant selected by PPG in such a manner as PPG would
use to select a consultant for its own similar purposes, subject to UDC’s
consent, and PPG makes no representation or warranty, regarding the quality of
any such services provided by said consultant.  UDC will indemnify and defend
PPG from and against any liability arising from any such services provided by
said consultant.


12.2           Material Safety Data Sheets.  PPG shall be responsible for
preparing and delivering to UDC Material Safety Data Sheets for all Products
supplied hereunder, as may be required under the Occupational Safety and Health
Act, regulations promulgated thereunder and any similar state “right-to-know”
laws that are currently in force or that may be enacted in the future.  UDC
shall be responsible for delivering such

 
Page 36 of 65

--------------------------------------------------------------------------------

 

Material Safety Data Sheets to those persons to whom UDC sells or otherwise
supplies the Product.  PPG shall update such Material Safety Data Sheets as
necessary to comply with all material legal requirements, and shall promptly
provide UDC with such updated Material Safety Data Sheets, which UDC shall
deliver to those persons to whom UDC sells or otherwise supplies the
Products.  PPG shall be listed as the emergency contact on all container labels
and Material Safety Data Sheets for Products supplied hereunder.  In addition,
during the term of this Agreement and for twenty-four (24) months thereafter,
PPG shall be responsible for emergency response in the case of any emergencies
or other incidents involving the Products supplied hereunder.  The Parties shall
cooperate in good faith to transition responsibility for such activities to UDC
or its designee prior to the end of such period.


12.3           Employees and Training.  Each Party shall become reasonably
familiar with the OLED Chemicals supplied hereunder and with any raw materials
used and/or Wastes generated by such Party during the course of producing,
packaging, handling and/or using such OLED Chemicals.  Each Party shall be
responsible for informing its employees of any known or reasonably ascertainable
chemical hazards associated with the OLED Chemicals supplied hereunder, and with
any such raw materials or Wastes that its employees may handle, and each Party
shall provide its employees with reasonable training in the proper methods of
handling such items.


12.4           Notice of Government Action.  Each Party shall promptly notify
the other of any information or notice it has or becomes aware of, including,
without limitation, any threatened or pending action by any governmental
authority, concerning the health and/or environmental risks posed by any OLED
Chemical supplied hereunder, or any raw material used or Waste generated during
the course of producing or packaging such OLED Chemical, including, but not
limited to, information concerning any known or suspected side effects,
injuries, toxicity, sensitivity reactions, complaints, alleged defects or other
adverse experiences (including the severity thereof) associated with exposure to
or use of such items.




ARTICLE 13 – WASTE DISPOSAL


Except as otherwise provided in this Agreement, PPG shall be solely responsible
for the lawful management (including, without limitation, the emission, release
and disposal) of all Wastes generated in connection with the manufacture and
supply of OLED Chemicals under this Agreement.  PPG shall handle, accumulate,
label, package and ship such Wastes in material compliance with all applicable
federal, state and local laws, rules, regulations and orders.




ARTICLE 14 – INDEMNIFICATION AND INSURANCE


14.1           Environmental Indemnification.  Subject to Section 14.2 below,
PPG shall indemnify, defend and hold harmless UDC, its affiliates and their
respective officers, 
 
 
Page 37 of 65

--------------------------------------------------------------------------------

 
directors, members, employees, agents and representatives (each, an “Indemnified
Party”), from and against any and all claims, demands, liabilities, damages,
judgments, penalties, fines, costs, and expenses (including, but not limited to,
reasonable attorneys’ fees; collectively “Claims”) incurred by, or rendered
against, each such Indemnified Party arising out of any alleged or actual bodily
injury to persons, or damage to property, the environment or natural resources,
at a facility of PPG or any of its sublicensees, or at a facility or location
chosen by PPG or any of its sublicensees for their disposal of Wastes generated
in connection with the manufacture of OLED Chemicals supplied under this
Agreement, or any other facility or location at which such Wastes are ultimately
disposed or come to be located.


14.2           Indemnification Procedures.  UDC shall promptly notify PPG in
writing, specifying the nature of any Claim, the total monetary amount sought,
and any other relief sought.  Each Indemnified Party shall cooperate with PPG in
all reasonable respects in connection with the defense and/or settlement of the
Claim.  Any compromise or settlement of a Claim must be approved in writing by
both Parties, which approval shall not be unreasonably withheld.  Any
Indemnified Party’s failure to give timely notice or to provide copies of
documents or to furnish relevant data in connection with any Claim shall not
constitute a defense (in part or in whole) to any claim for indemnification for
such Party, except and only to the extent that such failure results in material
prejudice to PPG.  Each Indemnified Party, upon written notice to PPG, shall
have the right to employ separate counsel at its own expense and participate in
the defense of the Claim.


14.3           Insurance Requirements.  Each Party shall maintain its standard
general liability insurance or its self-insurance practices to protect against
covered damages, costs or fees (including reasonable attorney’s fees) arising
out of or relating to any property damage, bodily injury, sickness, disease or
death, caused directly by any negligent act or omission of either Party’s
personnel while on premises at the other Party’s facility, and will name the
other Party as an additional insured under such insurance.  The insured will
provide the other Party with a certificate of such insurance, showing the other
as an additional insured, and notify the other of any material changes to the
relevant insurance policies.




ARTICLE 15 – UDC COMMON STOCK


15.1           Timing of Share Issuance.  Shares in payment for invoices
provided under subsection 9.2.3 above shall be delivered within fifteen (15)
days following UDC’s receipt of such invoices.


15.2           Issuance of Shares.  The number of shares of UDC Common Stock to
be issued in full or partial payment of any invoiced amount shall equal the
quotient of (i) the invoiced amount to be paid in shares, divided by (ii) the
Ten-Day Average.  As used herein, the “Ten-Day Average” shall equal the average
closing price for UDC Common Stock, as set forth in the NASDAQ Global Market
listing of The Wall Street Journal, for
 
 
Page 38 of 65

--------------------------------------------------------------------------------

 
the ten (10) trading days prior to the close of the Calendar Quarter immediately
preceding the date of issuance.


15.3           Representations of PPG.


15.3.1                      Purchase Entirely for Own Account.  The Securities
to be received by PPG pursuant to this Agreement will be acquired for investment
for PPG’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof that would violate any applicable
federal securities laws, and PPG has no immediate intention of selling, granting
any participation in, or otherwise distributing the same except to the extent
the same are included in a Registration Statement (as hereinafter defined).  By
executing this Agreement, PPG further represents that PPG does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Securities, other than as provided herein.  PPG represents
that it has full power and authority to enter into this Agreement.


15.3.2                      Accredited Status.  PPG is an “accredited investor”
within the meaning of Commission Rule 501 of Regulation D, as presently in
effect.


15.3.3                      Restricted Securities.  PPG understands that the
Securities it is receiving are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from UDC in a
transaction not involving a public offering, and that under such laws and
applicable regulations such Securities may be resold without registration under
the 1933 Act only in certain limited circumstances.  In this connection, PPG
represents that it is familiar with Commission Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the 1933 Act.


15.3.4                      Legends.  It is understood that the certificates
evidencing the Securities that may be issued pursuant to this Agreement shall,
unless otherwise expressly agreed by the Parties, bear the following legend:


“These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Corporation that
such registration is not required or unless sold pursuant to Rule 144 of such
Act.”
 
and any other legend required by any applicable state securities laws.  To the
extent that such legends are no longer applicable, UDC shall instruct its
transfer agent to remove the legends upon request by PPG.


 
Page 39 of 65

--------------------------------------------------------------------------------

 
 
15.4
Certain Covenants of UDC.



15.4.1                      Authorized Shares.  All shares of UDC Common Stock
issued to PPG in accordance with Section 9.2 above shall be duly authorized,
validly issued fully-paid and non-assessable.


15.4.2                      Listing.  UDC shall promptly secure the listing of
the Securities upon The NASDAQ Global Market or such other national securities
exchange or automated quotation system, if any, upon which shares of UDC Common
Stock are then listed (subject to official notice of issuance).  So long as PPG
owns any of the Securities, UDC shall maintain, so long as any other shares of
UDC Common Stock shall be so listed, such listing of all UDC Common Stock, and
shall comply in all respects with UDC’s reporting, filing and other obligations
under the bylaws or rules of the National Association of Securities Dealers and
such exchanges, as applicable.


15.4.3                      Reports Under 1934 Act.  With a view to making
available to PPG the benefits of Rule 144 and any successor or other rule or
regulation of the Commission that may at any time permit PPG to sell the
Securities to the public without registration, UDC agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, at all times; (ii) file with the Commission in a timely manner all reports
required of UDC under the 1934 Act; and (iii) furnish to PPG, so long as PPG
owns any Securities, forthwith upon request (a) a written statement by UDC that
it has filed with the Commission in a timely manner all reports required of UDC
under the 1934 Act, (b) a copy of the most recent annual or quarterly report of
UDC and such other reports and documents so filed by UDC, and (c) such other
information as may be reasonably requested in availing PPG of any rule or
regulation of the Commission which permits the selling of any Securities without
registration.


15.5           Certain Sales.


15.5.1                      Short Sales.  During the Term, PPG shall not, and
shall cause its affiliates to not, engage in or encourage any third party to
engage in any “short sales” (as such term is defined in Rule 3b-3 of the 1934
Act) of UDC Common Stock or any other UDC securities.


15.5.2                      Prohibited Sales During Certain Periods.  During the
thirty (30) day period following the end of each Calendar Quarter during the
Term (each a “PPG Restricted Period”), PPG shall not offer, sell or contract to
sell shares of UDC Common Stock received hereunder or previously under the
Original Agreement, or any securities convertible into or exchangeable or
exercisable for any share of UDC Common Stock, to the extent that the number of
shares of UDC Common Stock subject to such offer, sale or contract to sell would
exceed, on any one (1) day during such PPG Restricted Period, twenty-five
percent (25%) of the average daily trading volume of shares of UDC Common Stock
for the ninety (90) day period immediately preceding the PPG Restricted Period
(the “PPG Volume Limit”); provided however that the PPG Volume
 
 
Page 40 of 65

--------------------------------------------------------------------------------

 
Limit shall not apply to any private placement of shares of UDC Common Stock by
PPG.  During each PPG Restricted Period, PPG shall not enter into any swap or
hedge arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of shares of UDC Common Stock in excess of the PPG
Volume Limit, or publicly disclose the intention to make any offer, sale or
contract to sell or to enter into any swap or hedge in excess of the PPG Volume
Limit.


15.6           Reserved.




ARTICLE 16 – REGISTRATION RIGHTS


16.1           Registration of the Securities.


16.1.1                      Within thirty (30) days following the date any
Securities are delivered to PPG as set forth in Section 15.1 above, UDC shall
prepare and file with the Commission one or more registration statements (on
Form S-3, or other appropriate form of registration statement) under the 1933
Act (each a “Registration Statement”), together with such state law
qualifications and other compliances with applicable law, at the sole expense of
UDC, in respect of PPG, so as to permit public offering and resale of such
Securities (hereinafter, the “Registrable Securities”) under the 1933 Act by
PPG.


16.1.2                      UDC shall use commercially reasonable efforts to
cause each Registration Statement to be declared effective by the Commission as
promptly as is practicable, but in any event within one hundred twenty (120)
days following the filing date thereof and within five (5) days after Commission
clearance.


16.1.3                      UDC will cause each Registration Statement or any
post-effective amendment filed under this Article 16 to remain continuously
effective under the 1933 Act until the earliest of (i) the date that none of the
Registrable Securities covered by such Registration Statement are outstanding;
(ii) the date that all of the Registrable Securities covered by such
Registration Statement have been sold by PPG pursuant to such Registration
Statement; (iii) the date that PPG receives an opinion of counsel to UDC, which
counsel shall be reasonably acceptable to PPG, that the Registrable Securities
may be sold under the provisions of Rule 144 without limitation as to volume or
a requirement of “brokers transactions”; (iv) the date that all of the
Registrable Securities covered by such Registration Statement have been
otherwise transferred to persons who may trade such shares without restriction
under the 1933 Act, and UDC has delivered a new certificate or other evidence of
ownership for such Registrable Securities not bearing a restrictive legend; or
(v) the date that all of the Registrable Securities covered by such Registration
Statement may be sold without any time, volume or manner limitations pursuant to
Rule 144(k) or any similar provision then in effect under the 1933 Act in the
opinion of counsel to UDC, provided such counsel is reasonably acceptable to
PPG.  If, under Commission rules or policies of the Commission staff, any of the
Registrable Securities for any reason cannot be included in a Registration
Statement initially filed by UDC and must be included in a separate
 
 
Page 41 of 65

--------------------------------------------------------------------------------

 
registration statement, UDC shall file all such additional registration
statements as may be needed to permit PPG to offer and resell to the public all
of the Registrable Securities, and the term “Registration Statement” shall for
purposes of this Agreement be deemed to include all such additional registration
statements.


16.1.4                      All fees, disbursements and out-of-pocket expenses
and costs incurred by UDC in connection with the preparation and filing of each
Registration Statement under this Article 16, and in complying with applicable
federal and state securities laws (including, without limitation, all attorneys’
and accountants’ fees of UDC), shall be borne by UDC.  PPG shall bear the cost
of underwriting and/or brokerage discounts, fees and commissions, if any,
applicable to its sale of the Registrable Securities and the fees and expenses
of its counsel.  PPG and its counsel shall have a reasonable period, of not less
than two (2) business days for each Registration Statement filed hereunder and
for each amendment or subsequently filed Registration Statement, to review the
proposed Registration Statement or any amendment thereto, prior to filing with
the Commission, and UDC shall provide PPG with copies of any comment letters
received from the Commission and each written response thereto with respect
thereto within two (2) business days of receipt or sending thereof.  UDC shall
make reasonably available for inspection by PPG, any underwriter participating
in any disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by PPG or any such underwriter all financial
and other records, pertinent corporate documents and properties of UDC and its
subsidiaries, and cause UDC’s officers, directors and employees to be reasonably
available for discussions with and to supply all information reasonably
requested by such PPG or any such underwriter, attorney, accountant or agent in
connection with each Registration Statement, in each case, as is customary for
similar due diligence examinations; provided, however, that all records,
information and documents that are designated in writing by UDC, in good faith,
as confidential, proprietary or containing any material non-public information
shall be kept confidential by PPG and any such underwriter, attorney, accountant
or agent (pursuant to an appropriate confidentiality agreement in the case of
any such underwriter or agent), unless such disclosure is made pursuant to
judicial process in a court proceeding (after first giving UDC an opportunity
promptly to seek a protective order or otherwise limit the scope of the
information sought to be disclosed) or is required by law, or such records,
information or documents become available to the public generally or through a
third party not in violation of an accompanying obligation of confidentiality;
and provided further that, if the foregoing inspection and information gathering
would otherwise unreasonably disrupt UDC’s conduct of its business, such
inspection and information gathering shall, to the maximum extent reasonably
practicable, be coordinated on behalf of PPG and the other persons entitled
thereto by one firm of counsel reasonably acceptable to PPG and such other
persons.  To the extent necessary, UDC shall qualify any of the Registrable
Securities for sale in such states as such PPG reasonably designates, except
that UDC shall not be required to qualify in any state which will require an
escrow relating to UDC and/or the sellers of Registrable Securities, or which
will require UDC to qualify to do business in such state or require UDC to file
therein any general consent to service of process.  UDC, at its expense, will
supply PPG with copies of each
 
 
Page 42 of 65

--------------------------------------------------------------------------------

 
Registration Statement and the prospectus included therein and other related
documents in such quantities as may be reasonably requested by PPG.


16.1.5                      If UDC delivers to PPG a certificate signed by UDC’s
President and Chief Operating Officer and Chief Financial Officer to the effect
that (i) UDC is aware of nonpublic information concerning UDC that has not been
disclosed in a Registration Statement either by incorporation of 1934 Act
filings by UDC or by information included directly in such Registration
Statement, and (ii) in the good faith judgment of UDC, the disclosure of such
information in such Registration Statement may have a material adverse effect on
the business, operations, properties, assets, prospects or condition (financial
or otherwise) of UDC, then, PPG agrees not to effect any sales of Registrable
Securities pursuant to such Registration Statement until such time as PPG (a) is
advised in writing by UDC that the use of the applicable prospectus contained in
such Registration Statement may be resumed, (b) has received copies of a
supplemental or amended prospectus, if applicable, containing such information
and (c) has received copies of one or more additional or supplemental filings,
if any, which are incorporated or deemed to be incorporated by reference in such
prospectus and which contain such information.  UDC agrees to, as promptly as
practicable, prepare any supplement or amendment to the applicable prospectus or
to make any additional or supplemental filings so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus will not
contain any untrue statement of material fact or omit to state any fact
necessary to make the statements therein not misleading.


16.2          PPG’s Obligations.


16.2.1              Cooperation with UDC.  PPG will cooperate with UDC in all
respects in connection with this Article 16, including, without limitation, by
timely supplying all information reasonably requested by UDC (which shall
include all information regarding PPG and proposed manner of sale of the
Registrable Securities required to be disclosed in a Registration Statement),
and by executing and returning to UDC or its counsel all documents reasonably
requested in connection with the registration and sale of the Registrable
Securities.


16.2.2              “Market Stand-Off” Agreement.  Unless otherwise consented to
in writing by the managing underwriter, PPG shall not effect any public sale or
distribution of equity securities of UDC, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven (7) days prior
to and the ninety (90) days after any underwritten registered public offering of
UDC Common Stock or other UDC securities (except as part of such underwritten
registered public offering) if PPG is a selling stockholder in such underwritten
registered public offering.  UDC may impose stop-transfer instructions with
respect to the shares of UDC Common Stock or other UDC securities subject to the
foregoing restriction until the end of any such period.


16.3          Registration Procedures.  In addition to the requirements of
Section 16.1 above, UDC shall (except as otherwise expressly provided in this
Agreement), as expeditiously as possible, subject to PPG’s compliance with
subsection 16.2.1 above:


 
Page 43 of 65

--------------------------------------------------------------------------------

 
16.3.1                      prepare and file with the Commission such amendments
and supplements to each Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the 1933 Act with respect to the
sale or other disposition of all Securities covered by such Registration
Statement (including prospectus supplements with respect to the sales of
securities on a delayed or continuous basis in connection with a registration
statement pursuant to Rule 415 promulgated under the 1933 Act);


16.3.2                      take all lawful action such that (i) each
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading; and (ii) the prospectus forming part of each
Registration Statement, and any amendment or supplement thereto, does not, at
any time during the period set forth in subsection 16.1.3 above, include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;


16.3.3                      prior to the filing with the Commission of any
Registration Statement (including any amendments thereto) and the distribution
or delivery of any prospectus (including any supplements thereto), (i) provide
draft copies thereof to PPG and reflect in such documents all such comments as
PPG (and its counsel) reasonably may propose; and (ii) furnish to PPG such
numbers of copies of a prospectus including a preliminary prospectus or any
amendment or supplement to any prospectus, as applicable, in conformity with the
requirements of the 1933 Act, and such other documents, as PPG may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities;


16.3.4                      to the extent necessary, register and qualify the
Securities covered by a Registration Statement under applicable state securities
laws, do any and all other acts and things which may be reasonably necessary or
advisable to enable PPG to consummate the public sale or other disposition in
such jurisdictions within the United States of America of the Registrable
Securities, except that UDC shall not be required to qualify in any state which
will require an escrow relating to UDC and/or the sellers of Registrable
Securities, or which will require UDC to qualify to do business in such state or
require UDC to file therein any general consent to service of process;


16.3.5                      subject to the provisions of subsection 16.1.5
above, (i) notify PPG, at any time when a prospectus included in a Registration
Statement is required to be delivered under the 1933 Act, upon becoming aware of
the happening of any event as a result of which the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; and (ii) prepare and file
 
 
Page 44 of 65

--------------------------------------------------------------------------------

 
a curative amendment or 1934 Act filing deemed incorporated by reference in such
Registration Statement under applicable provisions of this Article 16 as
promptly as is reasonably practicable;


16.3.6                      notify PPG (and, in the event of an underwritten
offering, the managing underwriters) of: (i) the issuance by the Commission or
any state authority of any stop order or other suspension of the effectiveness
of a Registration Statement, or the initiation of any proceeding for such
purpose, or threat (to the extent known by UDC) at the earliest practicable time
and take all lawful and reasonable action to effect the withdrawal, rescission
or removal of such stop order or other suspension and (ii) the receipt of any
notification with respect to the suspension of the qualification of UDC Common
Stock for sale in any jurisdiction, or the initiation or treat (to the extent
known by UDC) for such purpose;


16.3.7                      cooperate with PPG to facilitate the timely
preparation and delivery of certificates for the Securities to be offered
pursuant to a Registration Statement and enable such certificates for the
Securities to be in such denominations or amounts, as the case may be, as PPG
reasonably may request and to be registered in such names as PPG may request,
and, within three (3) business days after a Registration Statement that includes
Securities is declared effective by the Commission, deliver and/or cause legal
counsel selected by UDC to deliver to the transfer agent for the Securities
(with copies to PPG) an appropriate instruction and, to the extent necessary, an
opinion of such counsel;


16.3.8                      take all such other lawful actions as are reasonably
necessary to expedite and facilitate the disposition by PPG of the Securities in
accordance with the intended methods therefor provided in the prospectus and as
is otherwise customary for issuers to perform under the circumstances;


16.3.9                      in the event of an underwritten offering pursuant to
this Section 16, (i) promptly include or incorporate in a prospectus supplement
or post-effective amendment to a Registration Statement such information as the
managing underwriters reasonably agree should be included therein to the extent
UDC does not reasonably object thereto, (ii) make all required filings of such
prospectus supplement or post-effective amendment as soon as is reasonably
practicable after being notified of the matters to be included or incorporated
in such prospectus supplement or post-effective amendment, and (iii) enter into
an underwriting agreement, in usual and customary form and subject to reasonable
negotiation by its counsel, with the managing underwriters of such offering and
perform its obligations under such underwriting agreement;


16.3.10              cause all Securities registered pursuant to this Section 16
to be listed timely on each securities exchange or quotation system on which
similar securities issued by UDC are then listed;


16.3.11              if Securities are being sold in an underwritten offering,
enter into such agreements (including an underwriting agreement) and take all
such other actions
 
 
Page 45 of 65

--------------------------------------------------------------------------------

 
in connection therewith as are reasonably requested in order to expedite or
facilitate the disposition of the Securities, and in such connection (i)(A) make
such representations and warranties to PPG and to the underwriters, in form,
substance and scope as are customarily made by issuers in such agreements and
(B) notify PPG and the underwriters if such representations and warranties cease
to be true and correct in any material respect prior to the completion of all
transactions contemplated by such agreements; (ii) obtain opinions of counsel to
UDC and updates thereof (which counsel and opinions (in form, substance and
scope) shall be reasonably satisfactory to PPG and the managing underwriters)
addressed to such parties and covering such matters as are customarily covered
in opinions requested in underwritten offerings and such other matters as may be
reasonably requested by PPG or the managing underwriters; and (iii) obtain
"comfort" letters and updates thereof from the independent registered public
accounting firm of UDC (and, if necessary, any other independent certified
public accountants of any subsidiary of UDC or of any business acquired by UDC
for which financial statements and financial data are, or are required to be,
included in a Registered Statement), addressed to PPG and the underwriters, in
form, substance and scope which shall be reasonably satisfactory to PPG and the
underwriters and covering matters of the type customarily covered in "comfort"
letters in connection with such underwritten offerings;


16.3.12              maintain a transfer agent and CUSIP number for the UDC
Common Stock; and


16.3.13              reasonably cooperate with PPG to carry out the intent of
this Section 16.


16.4           Rank.  UDC shall not be precluded from granting registration
rights to other persons, provided that no such grant shall interfere with or
purport to delay or subordinate any of PPG’s rights under this Agreement.


16.5           Indemnification.


16.5.1              UDC shall indemnify, defend and hold harmless PPG, and any
underwriter (as defined in the 1933 Act) for PPG, and each person, if any, who
controls PPG or underwriter within the meaning of the 1933 Act or 1934 Act
(“Selling Person”) against any losses, claims, damages or liabilities, joint or
several (which shall, for all purposes of this Agreement, include, but not be
limited to, all reasonable costs of defense and investigation and all reasonable
attorneys’ fees), to which the Selling Person may become subject, under the 1933
Act, the 1934 Act, any state securities law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in a Registration Statement, or any related preliminary
prospectus, final prospectus or amendment or supplement thereto; or (ii) the
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by UDC of the 1933 Act, 1934 Act, or any state securities
law, or any rules or
 
 
Page 46 of 65

--------------------------------------------------------------------------------

 
regulations of governmental agencies promulgated thereunder; provided, however,
that UDC will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus or amendment or
supplement thereto in reliance upon, and in conformity with, written information
furnished to UDC by the Selling Person, specifically for use in the preparation
thereof.  This Section shall not inure to the benefit of any Selling Person with
respect to any person asserting such loss, claim, damage or liability who
purchased the Securities which are the subject thereof if, and to the extent
such loss or other claim arises from the fact or alleged fact that, the Selling
Person failed to send or give (in violation of the 1933 Act or the rules and
regulations promulgated thereunder) a copy of the prospectus contained in such
Registration Statement to such person at or prior to time required under the
1933 Act, where the Selling Person was obligated to do so under the 1933 Act or
the rules and regulations promulgated thereunder.  This indemnity agreement will
be in addition to any liability which UDC may otherwise have.


16.5.2              PPG shall cause each Selling Person, severally and not
jointly, to agree in writing to indemnify and hold harmless UDC, and each
officer, director of UDC or person, if any, who controls UDC within the meaning
of the 1933 Act, against any losses, claims, damages or liabilities (which
shall, for all purposes of this Agreement, include, but not be limited to, all
reasonable costs of defense and investigation and all reasonable attorneys’
fees) to which UDC or any such officer, director or controlling person may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in a Registration Statement, or any related preliminary prospectus,
final prospectus or amendment or supplement thereto; or (ii) the omission or the
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but in each case only to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such Registration Statement, preliminary
prospectus, final prospectus or amendment or supplement thereto in reliance
upon, and in conformity with, written information furnished to UDC by such
Selling Person, specifically for use in the preparation thereof.  This indemnity
agreement will be in addition to any liability which the Selling Person may
otherwise have.  Notwithstanding anything to the contrary herein, the Selling
Person shall not be liable under this Section for any amount in excess of the
net proceeds to such Selling Person as a result of the sale of Securities
pursuant to such Registration Statement.


16.5.3              Promptly after receipt by an indemnified party under this
Section 16.5 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 16.5, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
the indemnifying party from any liability which it may have to any indemnified
party except to the extent of actual prejudice demonstrated by the indemnifying
party.  In case any such action is brought against any
 
 
Page 47 of 65

--------------------------------------------------------------------------------

 
indemnified party, and where it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate in
and, to the extent that it may wish, jointly with any other indemnifying party
similarly notified, assume the defense thereof.  Subject to the provisions
herein stated and after notice from the indemnifying party to such indemnified
party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such indemnified party under this Section 16.5 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation, unless the indemnifying party shall not pursue the action to its
final conclusion.  The indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and expenses of such counsel shall not be at the expense of the
indemnifying party if the indemnifying party has assumed the defense of the
action with counsel reasonably satisfactory to the indemnified party; provided
that if the indemnified party is the Selling Person, the fees and expenses of
such counsel shall be at the expense of the indemnifying party if (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, or (ii) the named parties to any such action (including any
impleaded parties) include both the Selling Person and the indemnifying party
and the Selling Person shall have been advised by such counsel that there may be
one or more legal defenses available to the indemnifying party different from or
in conflict with any legal defenses which may be available to the Selling Person
(in which case the indemnifying party shall not have the right to assume the
defense of such action on behalf of the Selling Person, it being understood,
however, that the indemnifying party shall, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable only for the reasonable fees and expenses of one separate firm of
attorneys for the Selling Person, which firm shall be designated in writing by
the Selling Person).  No settlement of any action against an indemnified party
shall be made without the prior written consent of the indemnified party, which
consent shall not be unreasonably withheld.  All fees and expenses of the
indemnified party (including reasonable costs of defense and investigation in a
manner not inconsistent with this subsection and all reasonable attorneys’ fees
and expenses) shall be paid to the indemnified party, as incurred, within ten
(10) business days of written notice thereof to the indemnifying party
(regardless of whether it is ultimately determined that an indemnified party is
not entitled to indemnification hereunder; provided, that the indemnifying party
may require such indemnified party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such indemnified
party is not entitled to indemnification hereunder).


16.5.4              In order to provide for just and equitable contribution
under the 1933 Act in any case in which (i) the indemnified party makes a claim
for indemnification pursuant to this Section 16.5 but is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that the express provisions of this Section 16.5 provide for
indemnification in such case; or (ii) contribution under the 1933 Act may be
required on
 
 
Page 48 of 65

--------------------------------------------------------------------------------

 
the part of any indemnified party, then UDC and the applicable Selling Person
shall contribute to the aggregate losses, claims, damages or liabilities to
which they may be subject (which shall, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees), in either such case (after
contribution from others) on the basis of relative fault as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by UDC on the one hand or the applicable Selling
Person on the other hand, and the Parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  UDC and the Selling Person agree that it would not be just and
equitable if contribution pursuant to this Section 16.5 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in this subsection.  The amount paid
or payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this Section
16.5 shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this subsection, in no case
shall any Selling Person be liable or responsible for any amount in excess of
the net proceeds received by such Selling Person from the offering of
Registrable Securities and UDC shall be liable and responsible for any amount in
excess of such proceeds.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.


16.5.5              Notwithstanding any other provision of this Section 16.5, in
no event shall (i) PPG be required to undertake liability to any person under
this Section 16.5 for any amounts in excess of the dollar amount of the net
proceeds to be received by PPG from the sale of such person’s Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Registration Statement under which such Securities are to be registered
under the 1933 Act; and (ii) any underwriter be required to undertake liability
to any person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Securities underwritten by it and distributed pursuant to such Registration
Statement.


16.6          Liquidated Damages.  The Parties hereto agree that PPG will suffer
damages if UDC fails to fulfill its obligations under subsection 16.1.1 or
subsection 16.1.2 above, and that it would not be feasible to ascertain the
extent of such damages.  Accordingly:


16.6.1                      if a Registration Statement is not filed within
thirty (30) days after the date on which such Registration Statement is to be
filed pursuant to subsection 16.1.1 above, UDC will be obligated to pay
liquidated damages to PPG in the form of shares of UDC Common Stock in an amount
equal to the quotient of [***] divided by the
 
 
Page 49 of 65

--------------------------------------------------------------------------------

 
Average Price for each month or portion thereof during which such Registration
Statement has not been filed after such thirty (30) day period; and


16.6.2                      if a Registration Statement has not been declared
effective within one hundred twenty (120) days after the date of its filing,
then UDC will be obligated to pay liquidated damages to PPG in the form of
shares of UDC Common Stock in an amount equal to the quotient of [***] divided
by the Average Price for each month or portion thereof during which such
Registration Statement has not been declared effective after such one hundred
twenty (120) day period.


16.6.3                      For purposes of this Section 16.6, the “Average
Price” shall equal, for any month, the average closing price for UDC Common
Stock, as set forth in the NASDAQ Global Market listing of The Wall Street
Journal, for the ten (10) trading days prior to the close of the Calendar
Quarter immediately preceding such month.


16.6.4                      Notwithstanding anything to the contrary in this
Section16.6, UDC shall not be required to pay liquidated damages to PPG if PPG
failed to comply with its obligations under Section 16.2.




ARTICLE 17 – RESERVED




ARTICLE 18 – TERM AND TERMINATION


18.1           Effect on Prior Agreements.  The Original Agreement is hereby
terminated effective as of the Effective Date; provided, however, that the
provisions of the Original Agreement pertaining to a reconciliation for actual
work performed or OLED Chemicals provided during the fourth Calendar Quarter of
2010 shall continue in effect except as expressly modified by the terms of this
Agreement.


18.2           Term.  The initial term of this Agreement (the “Initial Term”)
shall be from the Effective Date through December 31, 2014.  Thereafter, the
term of this Agreement shall be extended automatically for additional twelve
(12) month periods (each, a “Renewal Term”; and collectively with the Initial
Term, the “Term”) unless and until (i) PPG provides UDC with at least [***]
months’ prior written notice, or (ii) UDC provides PPG with at least [***]
months’ prior written notice, that this Agreement shall expire at the end of the
Initial Term or the upcoming Renewal Term, as applicable.


18.3           Termination for Material Breach.  Either Party may terminate this
Agreement if the other Party breaches any material term, condition or provision
of this Agreement (including, without limitation, a material breach by UDC of
any of its payment obligations under Article 9) and such breach continues
uncured for a period of forty-five (45) days (thirty (30) days for nonpayment of
amounts due and owing hereunder) after the breaching Party’s receipt of written
notice specifying the nature of the breach from the terminating Party; provided,
however that if such breach is not reasonably capable
 
 
Page 50 of 65

--------------------------------------------------------------------------------

 
of cure within the applicable cure period, the breaching Party shall have an
additional forty-five (45) days to cure such breach so long as the cure is
commenced within the applicable cure period and is diligently pursued to
completion thereafter.


18.4           Termination for Bankruptcy Events.  Either Party may terminate
this Agreement in the event of the filing by or against the other Party of a
proceeding under any bankruptcy or similar law, unless such proceeding is
dismissed, within forty-five (45) days from the date of filing; the making by
the other Party of a proceeding for dissolution or liquidation, unless such
proceeding is dismissed within forty-five (45) days from the date of filing; the
appointment of a receiver, trustee or custodian for all or part of the assets of
the other Party, unless such appointment or application is revoked or dismissed
within forty-five (45) days from the date thereof; the attempt by the other
Party to make any adjustment, settlement or extension of its debts with its
creditors generally; or the declared insolvency of the other Party.


18.5           Survival.  The rights and obligations of the Parties under
Articles 3 (except subsection 3.3.1), 4, 11, 13, 16, 19 and 20, and Sections
2.8, 2.9, 5.3, 9.7, 12.2 (last sentence only), 12.4, 14.1, 14.2, 15.3, 15.4,
18.7, 21.8 and 21.13 of this Agreement, together with any other provisions that
by their nature would be expected to survive the expiration or termination of
this Agreement, shall survive such expiration or termination.


18.6           Transition Assistance.  Should either Party provide a notice of
non-renewal under Section 18.2 above, upon UDC’s request and at UDC’s expense,
in order to facilitate an orderly transition of the activities being conducted
by PPG hereunder at such time, PPG shall reasonably assist UDC in transitioning
such activities to UDC and/or to one or more third parties designated by
UDC.  The Parties shall in good faith agree upon a written plan for such a
transition and implement said plan sufficiently in advance of the date by which
this Agreement is then-scheduled to expire so as to reasonably ensure that the
transition will be completed by such date.


18.7           Reconciliation.  Within thirty (30) days after expiration or
termination of this Agreement, PPG shall prepare and send to UDC a written
statement reconciling to actual amounts any outstanding amounts for services
provided or materials purchased by PPG that are properly chargeable to UDC but
that have not yet been invoiced under this Agreement.  Subject to reasonable
confirmation of such statement by UDC, within thirty (30) days thereafter, any
amounts set forth in the statement shall be paid by the party owing such amounts
in all cash.




ARTICLE 19 – NON-SOLICITATION


During the Term and for a period of two (2) years thereafter, neither Party
shall, directly or indirectly, hire, retain or attempt to hire or retain any
person who is known to be employed by the other Party at such time.




 
Page 51 of 65

--------------------------------------------------------------------------------

 
ARTICLE 20 – NOTICES


All notices and requests in connection with this Agreement shall be in writing
and shall be transmitted via facsimile, with a copy thereof promptly mailed, to
the address(es) of the recipient as set forth below, or to such other
address(es) as the recipient shall specify in a notice given hereunder.  Notices
shall be deemed given on the date of confirmation of facsimile transmission, if
such confirmation occurs on a business day of the recipient, or, if not, on the
next succeeding business day of the recipient.


To PPG:
PPG Industries, Inc.
 
One PPG Place
 
Pittsburgh, PA 15272
 
Attn.:  [***]
 
Fax:  [***]



With a copy to:
PPG Industries, Inc.
 
440 College Park Drive
 
Monroeville, PA  15146
 
Attn.:  [***]
 
Fax:  [***]



To UDC:
Universal Display Corporation
 
375 Phillips Boulevard
 
Ewing, NJ 08618
 
Attn.:  [***]
 
Fax:  [***]



With a copy to:
Morgan, Lewis & Bockius LLP
 
1701 Market Street
 
Philadelphia, PA 19103-2921
 
Attn.:  [***]
 
Fax:  [***]





ARTICLE 21 – MISCELLANEOUS


21.1           Force Majeure.  If the performance of this Agreement by either
Party should be prevented, delayed, restricted, or interfered with by any
man-made or natural catastrophe, or any other circumstances outside the control
of such Party and not due to its negligence that is recognized under
international commercial practice as constituting a force majeure event, then
the Party so affected shall, upon giving prompt notice of such event to the
other Party, be excused from such performance to the extent of such prevention,
delay, restriction, or interference, provided that the Party so affected shall
use its best efforts to avoid or remove such causes of nonperformance and
promptly resume performance hereunder when such causes have been removed.  
 
 
Page 52 of 65

--------------------------------------------------------------------------------

 
Upon such circumstances arising, the Parties shall promptly consult as to what,
if any, modification to the terms of the Agreement shall be required to arrive
at an equitable solution; and, if such nonperformance appears likely to continue
for a period of time in excess of thirty (30) days and the affected Party’s
nonperformance appears likely to cause serious hardship to the other Party, such
other Party may terminate this Agreement upon thirty (30) days’ prior written
notice to the affected Party.


21.2           Assignment; Binding Effect.  Neither Party may assign or transfer
to any person, firm, or corporation, any of its rights or obligations under this
Agreement without the prior written consent of the other Party, except that
either Party may assign this Agreement to an entity which acquires all or
substantially all of its assets relating to the subject matter of this
Agreement, or to an entity which merges or consolidates with it.  Any prohibited
assignment of this Agreement or the obligations hereunder shall be null and
void.  No permitted assignment shall relieve PPG or UDC of responsibility for
the performance of any accrued obligations which it has prior to such
assignment.  Any permitted assignment shall obligate the assignee or successor
in interest of PPG or UDC to be bound by the terms and obligations of this
Agreement.  Subject to the foregoing, all of the terms, conditions and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of each Party’s permitted successors and assigns.


21.3           Third-Party Beneficiaries.  Except as expressly stated herein,
nothing in this Agreement shall confer any rights upon any person other than the
Parties hereto and their respective permitted successors and assigns.


21.4           Non-Use of Names.  PPG shall not use the names of Princeton
University or USC in connection with any products, promotion or advertising
without the prior consent of Princeton University or USC, except to the extent
reasonably required by law.  Notwithstanding the foregoing sentence, PPG may
state that certain of its rights hereunder are sublicense rights under the
Princeton License Agreement.


21.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, irrespective of
its provisions regarding conflicts of laws.


21.6           Entire Agreement.  This Agreement, together will its Exhibits,
constitutes the entire agreement between the Parties regarding the subject
matter hereof.  Neither Party has made any representation, promises or
warranties not herein expressly stated.  This Agreement may not be modified
except by a written instrument signed by both Parties to this Agreement.


21.7           Waivers.  No waiver by any Party of any condition, or the breach
of any term, covenant, agreement, representation, or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be a further or
continuing waiver of any such condition or breach of any other term, covenant,
agreement, representation, or warranty contained in this Agreement.


 
Page 53 of 65

--------------------------------------------------------------------------------

 
21.8           Dispute Resolution.


21.8.1                      Except to the extent of a claim to enforce
intellectual property rights or confidentiality obligations, and as a
precondition to instituting any legal action permitted by the provisions below,
any controversy, claim or dispute between the Parties arising out of or relating
to the provision of this Agreement or the breach, termination or a validity
thereof shall, upon written request of either Party, immediately be referred
jointly for resolution to senior executives of each of the Parties who have
authority to settle the controversy and who are at a higher level of management
than the person(s) with direct responsibility for day-to-day administration of
this Agreement.  Within fifteen (15) days after delivery of the written request
of a Party, the receiving Party shall submit to the other a written
response.  The request notice and the response shall each include: (i) a
statement of the respective Party’s position and a summary of arguments
supporting that position; and (ii) the name and title of any other person who
will accompany the senior executive.  Within thirty (30) days after delivery of
the disputing Party’s request notice, the senior executives of both Parties
shall meet at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary, to attempt in good faith to resolve the
controversy.  The Parties agree to honor all reasonable requests for
information.  All negotiations pursuant to this provision are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.


21.8.2                      If the controversy has not been resolved by
negotiation within forty-five (45) days of the disputing Party’s request notice,
or if the Parties failed to meet within thirty (30) days of such request notice,
the Parties agree to attempt to settle the dispute by mediation under the
mediation procedure rules then in effect of the CPR Institute or any rules
mutually agreed upon by the Parties.  Unless otherwise agreed, the Parties shall
select a neutral mediator from the CPR Panels of Distinguished Neutrals.  All
mediation proceedings are non-binding.


21.8.3                      This mediation must be concluded within any period
mutually agreed upon by the Parties or if there is no such agreement, then
within forty-five (45) days of the selection of the mediator.  Unless the
Parties expressly agree otherwise, each Party shall bear its own costs, legal
and expert fees incurred in mediation, and evenly share the costs of the
mediator.  If after proceeding in good faith (i) the Parties are unable to agree
on a neutral mediator within thirty (30) days of the failure of the senior
executives to meet or to resolve the dispute in accordance with subsection
21.8.2 above, whichever is earlier; or (ii) with the assistance of a neutral
mediator, the Parties do not resolve the dispute within the period prescribed in
this subsection, the Parties may proceed in accordance with subsection 21.8.4
below.


21.8.4                      After exhausting the procedures set forth above,
either Party may initiate litigation to resolve the dispute.  The litigation
shall be commenced only in a state court or federal court located in
Philadelphia or Pittsburgh, Pennsylvania and each Party hereto submits to the
jurisdiction of the court in which such litigation is commenced.


 
Page 54 of 65

--------------------------------------------------------------------------------

 
21.8.5                      In the event of any dispute involving termination of
this Agreement by a Party, such termination shall be suspended for so long as
the other Party is acting in good faith to resolve the dispute in accordance
with the provisions of this Section 21.8; provided, however, that if the basis
for termination concerns UDC’s non-payment of PPG’s charges for a particular
service provided by PPG hereunder, PPG may suspend its continued provision of
said service, without impacting the other obligations of either Party hereunder,
until the matter is resolved to the reasonable satisfaction of both Parties.


21.8.6                      Nothing in this Section 21.8 shall prohibit either
Party from seeking equitable relief to restrain or prevent a breach of this
Agreement at any time.


21.9           Severability.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability will have the power to reduce the scope, duration
or area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.


21.10           Independent Contractors.  In making and performing this
Agreement, the Parties are acting and shall act as independent
contractors.  Neither Party is, nor will be deemed to be, an agent, legal
representative, joint venturer, partner or employee of the other Party for any
purpose.


21.11            Press Releases.  The Parties shall agree on the language of any
press releases or public disclosures regarding the existence of this Agreement
and/or its terms and conditions prior to the issuance or release
thereof.  Language that has been approved by either Party need not be reapproved
for subsequent release by the other Party in the absence of notice to the
contrary.  Nothing in this Section shall prevent either Party from complying
with any applicable securities or other laws.


21.12           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be binding as of the date executed by both
Parties, and all of which shall constitute one and the same instrument.  Each
such copy shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.  This Agreement shall be deemed executed by the Parties when any
one or more counterparts hereof, individually or taken together, bears the
signatures of each of the Parties hereto.  This Agreement, once executed by a
Party, may be delivered to the other Party by facsimile transmission of a copy
thereof that bears the signature of the Party so delivering it.


 
Page 55 of 65

--------------------------------------------------------------------------------

 
21.13           Export Control.


21.13.1                      The Parties acknowledge that they, as well as the
products, services, and technology (“Items”) sold or otherwise transferred under
this Agreement, may be subject to U.S. and other export controls, embargoes,
sanctions and similar laws, regulations and requirements (“Export Controls”), as
well as those additional requirements under PPG’s export policies, controls, and
procedures that are set forth on Exhibit C attached hereto, as may be amended
from time to time upon mutual written agreement of the Parties (“PPG’s Export
Compliance Requirements”). 


21.13.2                      Each Party agrees to (1) comply with Export
Controls to the extent applicable to such Party’s activities under this
Agreement; (2) comply with their respective obligations under PPG’s Export
Compliance Requirements; and (3) provide the other Party with all information
and documentation deemed reasonably necessary by such other Party in order for
such other Party to comply with all Export Controls as they relate to this
Agreement and the transactions contemplated hereby.


21.13.3                      Each Party agrees to report to the other Party in
writing, any suspected or actual violations of any Export Controls that involve
Items or employees of such other Party or its subsidiaries (“Reports”), to the
extent such reporting is legally permitted under applicable law.  Such Reports
shall be provided to the person(s) designated by each Party in writing and using
such methods as are reasonably identified by such Party in writing.


21.13.4                      Should either Party fail to comply with (1) Export
Controls or (2) such Party’s obligations under PPG’s Export Compliance
Requirements, the other Party reserves the right to take appropriate and
customary action, including exercising such other Party’s rights to terminate
this Agreement as permitted hereunder.  In addition, and notwithstanding any
other provision of this Agreement, each Party agrees to indemnify, defend, and
hold harmless the other Party, its officers, employees, agents, and
representatives, from and against any and all claims, demands, suits, causes of
action, out-of-pocket expenses (including reasonable attorneys’ fees), damages,
fines and penalties, arising from, or allegedly arising from or related to, such
Party’s failure to adhere to Export Controls or such Party’s obligations under
PPG’s Export Compliance Requirements.


21.13.5                      The provisions of this Export Compliance section of
the Agreement are in addition to any other provisions of the Agreement related
to compliance with any laws or regulations.  To the extent that this section of
the Agreement is inconsistent with any other provision of the Agreement, the
Parties agree that the provisions of this section supersede any such
inconsistent provision.  The Parties further agree that the obligations under
this section survive the termination of this Agreement.




 
Page 56 of 65

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives as of the Effective Date.


UNIVERSAL DISPLAY CORPORATION
PPG INDUSTRIES, INC.
By:              /s/ Steven V.
Abramson                                                 
By:              /s/ Richard C.
Elias                                                 
NAME:            Steven V. Abramson                                            
NAME:            Richard C. Elias                                            
TITLE:              President                                                 
TITLE:             Sr. VP Optical + Specialty
Materials                                               
DATE:              Sept 22,
2011                                                 
DATE:              9/14/11                                            

 
 
Page 57 of 65

--------------------------------------------------------------------------------

 

Exhibit A-1


Reserved





 
Page 58 of 65

--------------------------------------------------------------------------------

 

Exhibit A-2


PPG’s OLED Material Conversion Costs




Basis for Calculating Lab Reactor, Plant Reactor and Sublimator Unit Cost:
·  
Labor (Benefits, Employee Expenses, Training, Meeting Expenses, Payroll admin)

·  
Operating Supplies (solvents used during conversion of intermediates and
products as well as purification, some filtration media, misc. lab supplies,
office supplies, safety equipment)

·  
Manufacturing Unit Depreciation, less the applicable portion, if any, of the New
Equipment Depreciation Value

·  
Maintenance

·  
Facilities Charges (Utilities and other service charges from group, storeroom,
etc.)

·  
Software purchases and maintenance (DP services, computer center etc.)

·  
Professional Services (Safety, Process etc.)




 
Page 59 of 65

--------------------------------------------------------------------------------

 

Exhibit A-3


PPG’s Commercial OLED Material Costs


Categories
·  
Raw Materials

·  
Conversion Cost as listed in Exhibit A-2

·  
Analytical Charges

·  
Packaging Cost

o  
Containers

o  
Shipping boxes

o  
Labor




 
Page 60 of 65

--------------------------------------------------------------------------------

 

Exhibit A-4


PPG’s Process Development Costs


Basis for Calculating Chemist Hourly Rate Charge:
·  
Labor (Benefits, Employee Expenses, Training, Meeting Expense, Payroll admin)

·  
Facilities charges (Utilities and other service charges for group, storeroom,
office and lab space, etc.)




 
Page 61 of 65

--------------------------------------------------------------------------------

 

Exhibit B


PPG Quality Assurance Control Plan




Customer needs and expectations are determined through the use of the Gatekeeper
process (Staged Gate Process).  This process monitors compliance of purchased
and manufactured materials with applicable regulatory environmental, health, and
safety requirements.  This process is also a guide to determining the
specifications for purchased and manufactured materials along with writing
standard procedures for safer and consistent
manufacture/handling/storage/shipment of materials.  A lot number to provide
traceability identifies critical raw materials, intermediates, and
products.  Critical raw materials, critical isolated intermediates, and products
are tested to monitor for compliance with applicable specifications.  Changes to
written standard procedures are done through a documented Management of Change
(MOC) process.   The MOC process identifies potential impacts on environmental,
health, & safety and product quality along with standard procedures.  Customer
notification is part of the MOC process.

 
Page 62 of 65

--------------------------------------------------------------------------------

 



Exhibit C


Additional Export Compliance Policies, Controls & Procedures




U.S. Export Administration Regulations (“EAR”) require that exports for certain
end-uses and end-users be licensed by the U.S. Bureau of Industry and Security
(“BIS”) prior to export.  The following pages contain the current example of a
Customer Activity Statement that PPG has designed to gather information needed
to determine whether PPG might need to obtain a license from the U.S. Bureau of
Industry and Security (“BIS”) prior to releasing any of UDC’s orders.  UDC will
be asked to review this form carefully and complete it to the best of UDC’s
knowledge.  Each year thereafter, UDC will be asked to confirm that the
information on the form is still accurate.



 
Page 63 of 65

--------------------------------------------------------------------------------

 



[Missing Graphic Reference]
 
 
Customer Activity Statement
PPG requires a general understanding of your business and how the merchandise
you purchase from PPG business unit name will be used so that the proper export
procedures may be followed.  Accordingly, please complete the following form:
Company Name:
 
Contact Name:
 
Street Address:
 
City:
 
State:
 
Postal Code:
 
Country:
 
Telephone:
 
Email:
     
Bill To:
 
Street Address:
 
City:
 
State:
 
Postal Code:
 
Country:
     
Ship To:
 
Street Address:
 
City:
 
State:
 
Postal Code:
 
Country:
 

 
 
1. Please advise if your company is involved in any of the following activities
by checking the applicable box.
 
If you answer “YES” to any of these activities, please provide the following
information in the blank space directly below the activity:
(a) describe the specific activity (e.g., program, service provided, etc.) in
detail, and
(b) confirm if and how any of the PPG products you purchase are used in
conjunction with that activity.
 
Nuclear activities
This includes research on or development, design, manufacture, construction,
testing or maintenance of any nuclear explosive device, nuclear reactor,
facility for fabrication, conversion, processing or storage of nuclear fuel,
components thereof, or other similar activities
YES      NO                                                     


 
Page 64 of 65

--------------------------------------------------------------------------------

 

 
Chemical or biological weapons activities
This includes the design, development, production, stockpiling or use of
chemical or biological weapons
YES      NO                                                     
 
Rocket systems activities
This includes the design, development, production or use of rocket systems
including ballistic missile systems, space launch vehicles, sounding rockets,
and unmanned air vehicles including cruise missile systems, target drones, and
reconnaissance drones
YES      NO                                                     
 
Maritime nuclear propulsion activities
This includes any activity relating maritime nuclear propulsion plants, their
land prototypes and facilities for their construction, support or maintenance
YES       NO                                                     
 
Military activities
This includes any activity with a non-U.S. military or defense organization or
an entity owned or controlled by a non-U.S. military or defense organization
(“non-U.S.” includes NATO and Coalition military forces)
YES       NO                                                     
 

 
2.  
Please specify below the specific uses you have planned for the PPG products you
order.

Note: You MUST describe below what you plan on doing with the PPG products you
purchase.



 





We confirm that the foregoing information is complete and accurate and that the
individual signing below has authority to legally bind the company.


If the information concerning activities or uses changes for this or a future
shipment, we will immediately advise PPG.


Signed on behalf of
 
(distributor/end user/customer)






 
(Signature)
 
(Title)
 
(Printed Name)
 
(Date)
 
(Email)
 
(Phone)




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------